EXHIBIT 10.3

 

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

March 3, 2017

among

GASTAR EXPLORATION INC.,

as Borrower

The Guarantors from time to time Party Hereto,

The Lenders Party Hereto,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I. Definitions

     2  

Section 1.01

 

Defined Terms

     2  

Section 1.02

 

Terms Generally

     25  

Article II. The Credits

     26  

Section 2.01

 

Accounting Terms; GAAP

     26  

Section 2.02

 

Loans and Commitments

     26  

Section 2.03

 

Request for Loans

     27  

Section 2.04

 

Funding of Loans

     27  

Section 2.05

 

Repayment of Loans; Evidence of Debt

     27  

Section 2.06

 

Optional Prepayment of Loans

     28  

Section 2.07

 

Mandatory Prepayment of Loans

     28  

Section 2.08

 

Offer of Prepayment Upon any Change of Control

     29  

Section 2.09

 

Payment of Applicable Premium

     30  

Section 2.10

 

Interest and Fees

     30  

Section 2.11

 

Increased Costs

     31  

Section 2.12

 

Taxes

     32  

Section 2.13

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     35  

Article III. Representations and Warranties

     36  

Section 3.01

 

Organization; Powers

     36  

Section 3.02

 

Authorization; Enforceability

     36  

Section 3.03

 

Governmental Approvals; No Conflicts

     36  

Section 3.04

 

Financial Condition; No Material Adverse Change

     37  

Section 3.05

 

Properties

     37  

Section 3.06

 

Litigation and Environmental Matters

     39  

Section 3.07

 

Compliance with Laws and Agreements

     39  

Section 3.08

 

Investment Company Status

     39  

Section 3.09

 

Taxes

     39  

Section 3.10

 

ERISA

     39  

Section 3.11

 

Disclosure

     39  

Section 3.12

 

Labor Matters

     40  

Section 3.13

 

Capitalization

     40  

Section 3.14

 

Margin Stock

     40  

Section 3.15

 

Bank Accounts

     40  

Section 3.16

 

Insurance

     40  

 

i



--------------------------------------------------------------------------------

Section 3.17

 

Material Contracts

     40  

Section 3.18

 

Gas Imbalances

     40  

Section 3.19

 

Reserve Reports

     41  

Section 3.20

 

Sale of Production

     41  

Section 3.21

 

Anti-Corruption Laws and Sanctions

     41  

Section 3.22

 

No Foreign Operations

     41  

Section 3.23

 

Solvency

     41  

Article IV. Conditions

     42  

Section 4.01

 

Effective Date

     42  

Article V. Affirmative Covenants

     45  

Section 5.01

 

Financial Statements; Other Information

     45  

Section 5.02

 

Notices of Material Events

     47  

Section 5.03

 

Existence; Conduct of Business

     47  

Section 5.04

 

Payment of Obligations

     47  

Section 5.05

 

Maintenance of Properties; Insurance

     48  

Section 5.06

 

Books and Records; Inspection Rights

     48  

Section 5.07

 

Compliance with Laws

     48  

Section 5.08

 

Environmental Matters

     48  

Section 5.09

 

Use of Proceeds

     48  

Section 5.10

 

Collateral Matters

     49  

Section 5.11

 

Title Data

     50  

Section 5.12

 

Swap Agreements

     51  

Section 5.13

 

Operation of Oil and Gas Property

     51  

Section 5.14

 

Subsidiaries

     51  

Section 5.15

 

Pledged Capital Stock

     51  

Section 5.16

 

Accounts

     52  

Section 5.17

 

Further Assurances

     52  

Section 5.18

 

Redemption of Existing Notes

     52  

Section 5.19

 

Post-Closing Matters

     52  

Article VI. Negative Covenants

     53  

Section 6.01

 

[Reserved]

     53  

Section 6.02

 

Indebtedness

     53  

Section 6.03

 

Liens

     54  

Section 6.04

 

Fundamental Changes

     55  

Section 6.05

 

Disposition of Assets

     55  

Section 6.06

 

Nature of Business

     57  

Section 6.07

 

Investments

     57  

Section 6.08

 

Swap Agreements

     58  

Section 6.09

 

Restricted Payments

     58  

Section 6.10

 

Transactions with Affiliates

     59  

Section 6.11

 

Restrictive Agreements

     59  

Section 6.12

 

Disqualified Stock

     60  

 

ii



--------------------------------------------------------------------------------

Section 6.13

 

Certain Amendments to Organizational Documents and Convertible Notes

     60  

Section 6.14

 

Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities

     60  

Section 6.15

 

DrillCo Restrictions

     60  

Section 6.16

 

Lease Restrictions

     60  

Article VII. Guarantee of Obligations

     61  

Section 7.01

 

Guarantee of Payment

     61  

Section 7.02

 

Guarantee Absolute

     61  

Section 7.03

 

Guarantee Irrevocable

     61  

Section 7.04

 

Reinstatement

     61  

Section 7.05

 

Subrogation

     62  

Section 7.06

 

Subordination

     62  

Section 7.07

 

Payments Generally

     62  

Section 7.08

 

Setoff

     62  

Section 7.09

 

Formalities

     63  

Section 7.10

 

Limitations on Guarantee

     63  

Section 7.11

 

Keepwell

     63  

Section 7.12

 

Survival

     63  

Article VIII. Events of Default

     63  

Article IX. The Administrative Agent

     67  

Section 9.01

 

Appointment and Authority

     67  

Section 9.02

 

Rights as a Lender

     67  

Section 9.03

 

Exculpatory Provisions

     67  

Section 9.04

 

Reliance by Administrative Agent

     69  

Section 9.05

 

Delegation of Duties

     69  

Section 9.06

 

Collateral and Guaranty Matters

     69  

Section 9.07

 

Resignation and Removal of Administrative Agent

     70  

Section 9.08

 

Non-Reliance on Administrative Agent and Other Lenders

     71  

Section 9.09

 

Administrative Agent May File Proofs of Claim

     71  

Article X. Miscellaneous

     73  

Section 10.01

 

Notices

     73  

Section 10.02

 

Waivers; Amendments

     74  

Section 10.03

 

Expenses; Indemnity; Damage Waiver

     76  

Section 10.04

 

Successors and Assigns

     77  

Section 10.05

 

Survival

     80  

Section 10.06

 

Counterparts; Integration; Effectiveness; Electronic Execution

     81  

Section 10.07

 

Severability

     81  

Section 10.08

 

Right of Setoff

     81  

Section 10.09

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     82  

 

iii



--------------------------------------------------------------------------------

Section 10.10

 

WAIVER OF JURY TRIAL

     82  

Section 10.11

 

Headings

     82  

Section 10.12

 

Confidentiality

     83  

Section 10.13

 

Material Non-Public Information

     83  

Section 10.14

 

Authorization to Distribute Certain Materials to Public-Siders

     83  

Section 10.15

 

Interest Rate Limitation

     84  

Section 10.16

 

USA PATRIOT Act

     84  

Section 10.17

 

Release of Guarantees and Liens

     84  

Section 10.18

 

Amendment and Restatement

     85  

Section 10.19

 

Swap Intercreditor Agreement

     85  

Section 10.20

 

INTERCREDITOR AGREEMENTS

     85  

Section 10.21

 

Master Assignment

     86  

Section 10.22

 

Limited Third Party Beneficiaries

     86  

 

iv



--------------------------------------------------------------------------------

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Borrowing Request

Exhibit C – Form of Counterpart Agreement

Exhibit D – Form of Intercreditor Agreement

Exhibit E – Form of Mortgage

Exhibit F – Form of Security Agreement

Exhibit G – Form of Note

Exhibits H-1 through H-4 – Form of Tax Certificates

SCHEDULES:

Schedule I – Existing Loans

Schedule 1.01(a) – Mortgaged Properties

Schedule 1.01(b) – Drillco Excluded Property

Schedule 1.01(c) – Subject Leases

Schedule 2.01 – Commitments

Schedule 3.04 – Material Liabilities

Schedule 3.06 – Disclosed Matters

Schedule 3.13 – Capitalization

Schedule 3.15 – Bank Accounts

Schedule 3.17– Material Contracts

Schedule 3.18 – Gas Imbalances

Schedule 3.19 – Changes to Reserves

Schedule 3.20 – Marketing Agreements

Schedule 6.02 – Existing Indebtedness

Schedule 6.03 – Existing Liens

Schedule 6.07(c) – Investment Commitments

Schedule 6.07(g) – Existing Investments

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 3, 2017, is
among GASTAR EXPLORATION INC., a Delaware corporation, as Borrower, CERTAIN
SUBSIDIARIES OF BORROWER, as Guarantors, the LENDERS party hereto, and
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent.

RECITALS

WHEREAS, the Borrower, Wells Fargo Bank National Association, as administrative
agent and collateral agent (the “Existing Administrative Agent”) and issuing
lender and each of the financial institutions party thereto as lenders (the
“Existing Lenders”) are party to that certain Second Amended and Restated Credit
Agreement dated as of June 13, 2013 (as amended, amended and restated, or
otherwise modified from time to time, the “Existing Credit Agreement”), pursuant
to which the Existing Lenders provided certain loans and extensions of credit to
the Borrower;

WHEREAS, pursuant to that certain Master Reaffirmation and Assignment and
Assumption of Liens and Security Interests (the “Master Assignment”) of even
date herewith, the Existing Administrative Agent and the Existing Lenders have
assigned to Administrative Agent, Collateral Agent and the Lenders all of their
respective right, title and interest in and to the Existing Credit Agreement,
and the deeds of trust, mortgages, security agreements and other instruments
executed or delivered pursuant thereto;

WHEREAS, Borrower, Administrative Agent and the Lenders are willing to amend and
restate the Existing Credit Agreement in order to provide for certain amendments
thereto and to provide for the making of term loans, all on the terms set forth
in this Agreement, which making of term loans and amendment and restatement in
the form of this Agreement shall be subject to the satisfaction of certain
conditions precedent set forth in this Agreement and the occurrence of the
Effective Date;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence payment of all or any of such obligations
and liabilities; that this Agreement amend and restate in its entirety the
Existing Credit Agreement and renew and extend the extensions of credit under
the Existing Credit Agreement, as so amended and restated; and that from and
after the Effective Date the Existing Credit Agreement be of no further force or
effect except as to evidence the incurrence of the obligations of Borrower and
its Subsidiaries thereunder; and

WHEREAS, the Borrower has entered into that certain Securities Purchase
Agreement (the “Securities Purchase Agreement”), dated as of February 16, 2017,
by and among the Borrower and each of the purchasers party thereto, pursuant to
which the Borrower agreed concurrently with the borrowings hereunder to issue
and sell additional common stock and its Senior Secured Second Lien Convertible
Notes due 2022.

 

Page 1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto hereby amend and completely restate the
Existing Credit Agreement, effective as of the Effective Date as defined below,
and do hereby agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Acceptable Security Interest” means, with respect to any Property, a Lien which
(a) exists in favor of the Administrative Agent for the benefit of the Secured
Parties, (b) is superior to all Liens or rights of any other Person in the
Property encumbered thereby (other than Permitted Liens), (c) secures the
Obligations, and (d) is perfected and enforceable. Any requirement that the
Credit Parties provide an Acceptable Security Interest with respect to any
DrillCo PDP Reserves shall be satisfied if the applicable Credit Party grants a
Wellbore Lien with respect to such DrillCo PDP Reserves and the Oil and Gas
Properties owned by any Credit Party attributable thereto, so long as the
Wellbore Lien meets the foregoing criteria.

“Accepting Lenders” has the meaning assigned to such term in Section 2.08(b).

“Acquisition” means, the acquisition by the Borrower or any Subsidiary, whether
by purchase, merger (and, in the case of a merger with any such Person, with
such Person being the surviving corporation) or otherwise, of all or
substantially all of the Capital Stock of, or all or substantially all of the
business, property or fixed assets of or business line or unit or a division of,
any other Person engaged solely in the business of producing oil or natural gas
or the acquisition by the Borrower or any Subsidiary of Property consisting of
Oil and Gas Property.

“Additional Assets” means (a) Oil and Gas Properties prospective for the SCOOP
and/or the STACK play, (b) the Capital Stock of a Person that becomes a
Subsidiary as a result of the acquisition of such Capital Stock by the Borrower
or another Subsidiary, (c) Capital Stock constituting a minority interest in any
Person that at such time is a Subsidiary of the Company, and (d) other long-term
assets that are used or useful in the Oil and Gas Business and related to
Additional Assets; provided, however, that, in respect of (b) and (c) above,
(i) the assets of the Subsidiary whose Capital Stock has been acquired consist
primarily of Oil and Gas Properties prospective for the SCOOP and/or the STACK
play (ii) the Borrower and/or the applicable Subsidiary has complied with
Section 5.15 in connection with such acquisition.

“Administrative Agent” means Wilmington Trust, National Association, in its
capacity as Administrative Agent under any of the Loan Documents, and any
successor agent appointed pursuant to Article IX.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Payment Contract” means any contract whereby any Credit Party either
(a) receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from Oil and Gas Property owned
by any Credit Party and which Advance Payment is, or is to be, paid in advance
of actual delivery of such production to or for the account of the purchaser
regardless of such production, or (b) grants an option or right of refusal to
the purchaser to take delivery of such production in lieu of payment, and, in
either of the foregoing instances, the Advance Payment is, or is to be, applied
as payment in full for such production when sold and delivered or is, or is to
be, applied as payment for a portion only of the purchase price thereof or of a
percentage or share of such production; provided that inclusion of the standard
“take or pay” provision in any gas sales or purchase contract or any other
similar contract in the ordinary course of business shall not, in and of itself,
constitute such contract as an Advance Payment Contract for the purposes hereof.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitment” means, at any time, the sum of the Commitments of all the
Lenders at such time. As of the Effective Date, the Aggregate Commitment is
$250,000,000.

 

Page 2



--------------------------------------------------------------------------------

“Aggregate Credit Exposure” means, as of any date of determination, the sum of
the Credit Exposure of all of the Lenders as of such date.

“Agreement” means this Third Amended and Restated Credit Agreement, dated as of
March 3, 2017, as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption, including without
limitation the United States Foreign Corrupt Practices Act of 1977, as amended,
the UK Bribery Act 2010 and other similar legislation in any other
jurisdictions.

“Applicable Percentage” means, with respect to any Lender at any time, a
percentage equal to a fraction, the numerator of which is such Lender’s Credit
Exposure at such time and the denominator of which is the Aggregate Credit
Exposure at such time.

“Applicable Premium” has the meaning assigned to such term in Section 2.09.

“Applicable Rate” means 8.50% per annum.

“Approved Fund” has the meaning assigned to such term in Section 10.04.

“Approved Petroleum Engineer” means Wright & Company, Inc. or any reputable firm
of independent petroleum engineers selected by the Borrower and reasonably
acceptable to the Majority Lenders.

“Ares” means (a) Ares Management LLC, its Affiliated investment managers and
funds or accounts managed by any of them (but excluding any portfolio companies
that are owned in whole or in part by any of the foregoing) and (b) any partner,
member, manager, principal, director or officer of any of the foregoing.

“Asset Sale” means any Disposition by any Credit Party of any Property other
than (a) Dispositions permitted by clauses (a), (b), (c), (d), (e), (f), (h) and
(k) of Section 6.05, (b) Casualty Events and (c) any single Disposition or
series of related Dispositions that involves Properties having a Fair Market
Value not exceeding $2,000,000 and when aggregated together with all other
Dispositions under this clause (c) the total does not exceed $10,000,000.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required under 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Majority Lenders, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

Page 3



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Gastar Exploration Inc., a Delaware corporation, and its
successors and permitted assigns.

“Borrowing Request” means a written request by the Borrower for a Loan in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit B.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
lease obligations on a balance sheet of such Person under GAAP, and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” means shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person, and any warrants, options or other
rights entitling the holder thereof to purchase or acquire any such equity
interest.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, or overnight bank deposits having
maturities of six months or less from the date of acquisition issued by any
Lender or by any commercial bank organized under the laws of the United States
of America or any state thereof having combined capital and surplus of not less
than $500,000,000; (c) commercial paper of an issuer rated at least A-2 by S&P
or P-2 by Moody’s, or carrying an equivalent rating by a “nationally recognized
statistical rating organization” (within the meaning of proposed Rule 3b-10
promulgated by the SEC under the Exchange Act), if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory, the securities of which state,
commonwealth, territory, political subdivision or taxing authority (as the case
may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; and (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Oil and Gas Property of the Credit Parties.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to the Administrative Agent or any Lender, such later date on which the
Administrative Agent or such Lender becomes a party to this Agreement of (a) the
adoption of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the interpretation or application thereof by
any Governmental

 

Page 4



--------------------------------------------------------------------------------

Authority or (c) compliance by any Lender (or, for purposes of Section 2.11(b),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law” regardless of the date enacted, adopted or
issued.

“Change of Control” means

(a)    any “person” or “group” (as such terms are used in sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
other than Ares or any Related Party thereof, is or becomes the beneficial owner
(as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that such
person or group shall be deemed to have “beneficial ownership” of all shares
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the total voting power of the outstanding
Capital Stock normally entitled to vote in the election of directors (“Voting
Stock”) of the Borrower (or its successor by merger, consolidation or purchase
of all or substantially all of its assets);

(b)    the occurrence of a “Change of Control” as such term is defined under any
Permitted Junior Lien Debt;

(c)    a disposition by Borrower or a Subsidiary pursuant to which Borrower or
any Subsidiary sells, leases, licenses, transfers, assigns or otherwise
Disposes, in one or a series of related transactions, all or substantially all
of the properties or assets of Borrower and its Subsidiaries as determined by
reference to the Borrower’s and its Subsidiaries’ financial statements on the
last day of the most recently ended fiscal quarter, determined on a consolidated
basis in accordance with GAAP; or

(d)    the Company’s stockholders approve any plan relating to the liquidation
or dissolution of the Borrower.

“Charges” has the meaning assigned to such term in Section 10.15.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all assets, whether now owned or hereafter acquired by any
Borrower or any other Credit Party, in which a Lien is granted or purported to
be granted to any Secured Party as security for any Obligation.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder on the Effective Date. The amount of each Lender’s
Commitment as of the Effective Date is set forth on Schedule 2.01.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Common Stock Purchase” means the purchase by Ares of shares of common stock of
the Borrower on the Effective Date pursuant to the Securities Purchase
Agreement.

 

Page 5



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation, amortization or depletion for such period
and (iv) any non-cash charges or any extraordinary losses for such period, and
minus (b) without duplication (i) all cash payments made during such period on
account of reserves, restructuring charges and other non-cash charges added to
Consolidated Net Income pursuant to clause (a)(iv) above in a previous period
and (ii) to the extent included in determining such Consolidated Net Income, any
extraordinary gains and all non-cash items of income for such period, all
determined on a consolidated basis in accordance with GAAP; provided that, such
Consolidated EBITDA shall be subject to pro forma adjustments for acquisitions
and non-ordinary course asset sales assuming that such transactions had occurred
on the first day of the applicable calculation period, which adjustments shall
be made in accordance with the guidelines for pro forma presentations set forth
by the SEC or in a manner otherwise acceptable to the Majority Lenders and with
supporting documentation acceptable to the Majority Lenders.

“Consolidated Fixed Charges” means, as of the date of any payment of dividends
under Section 6.09(e), the sum of (a) Consolidated Interest Expense of the
Borrower and the Subsidiaries for the period of four fiscal quarters most
recently ended for which financial statements are available, (b) the aggregate
amount of scheduled principal payments made during such period in respect of
long term Indebtedness of the Borrower and the Subsidiaries (other than payments
made by the Borrower or any Subsidiary to the Borrower or a Subsidiary), (c) the
aggregate amount of principal payments (other than scheduled principal payments)
made during such period in respect of long term Indebtedness of the Borrower and
the Subsidiaries, to the extent that such payments reduced any scheduled
principal payments that would have become due within one year after the date of
the applicable payment, (d) dividends paid in cash during such period on the
Capital Stock of the Borrower together with the amount of dividends paid under
Section 6.09(e) since the end of such period and including the amount of such
dividends paid on the date of determination and (e) the aggregate amount of
Taxes paid in cash by the Borrower and the Subsidiaries during such period. In
the event that any Credit Party incurs, repays, repurchases or redeems any
Indebtedness or issues, repurchases or redeems Disqualified Stock subsequent to
the commencement of the period for which the Consolidated Fixed Charges are
being calculated but prior to the event for which the calculation of such
Consolidated Fixed Charges is made, then the Consolidated Fixed Charges shall be
calculated giving pro forma effect to such incurrence, repayment, repurchase or
redemption of Indebtedness, or such issuance, repurchase or redemption of
Disqualified Stock, as if the same had occurred at the beginning of the period.

“Consolidated Interest Expense” means, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations) of the Borrower and the Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP, plus (b) any interest accrued
during such period in respect of Indebtedness of the Borrower or any Subsidiary
that is required to be capitalized rather than included in consolidated interest
expense for such period in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by the Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, statute, rule or governmental regulation applicable to such
Subsidiary and (b) the income of any Person in which any other Person (other
than the Borrower or a wholly owned Subsidiary or any director holding
qualifying shares in accordance with applicable law) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or a wholly owned Subsidiary by such Person during such
period.

 

Page 6



--------------------------------------------------------------------------------

“Consolidated Subsidiaries” means, for any Person, any Subsidiary or other
entity the accounts of which would be consolidated with those of such Person in
its consolidated financial statements in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means a deposit account, securities or commodity account
control agreement, as applicable, to be executed and delivered among any Credit
Party, the Administrative Agent and each bank at which such Credit Party
maintains, any deposit, securities or commodity account, in each case, in form
and substance acceptable to the Administrative Agent and the Majority Lenders,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Convertible Indenture” means that certain indenture, effective as of the
Effective Date, governing the Convertible Notes, between Wilmington Trust,
National Association, as trustee, and the Borrower, as issuer.

“Convertible Notes” means those certain senior second lien secured convertible
notes due 2022, issued by the Borrower pursuant to the Securities Purchase
Agreement on the Effective Date or on a later date as permitted by Section
6.02(k).

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit C delivered by a Guarantor pursuant to Section 5.14.

“Credit Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans at such time.

“Credit Parties” means collectively, Borrower and each Guarantor, and each
individually, a “Credit Party”.

“Declining Lender” has the meaning assigned to such term in Section 2.08(b).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disposition” or “Dispose” means the sale, transfer, license, lease, exchange or
other disposition (including any Sale and Leaseback Transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

“Disqualified Stock” means any Capital Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Capital Stock (which would not
constitute Disqualified Stock), pursuant to a sinking fund obligation or
otherwise, or is redeemable for any consideration other than other Capital Stock
(which would not constitute Disqualified Stock) at the sole option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
Maturity Date.

 

Page 7



--------------------------------------------------------------------------------

“Dollars” or “$” refers to lawful money of the United States of America.

“DrillCo Agreement” means that certain Development Agreement dated as of
October 14, 2016 by and between the Borrower and DrillCo Investor, as amended as
permitted under this Agreement.

“DrillCo Contract Area” means the following locations in Kingfisher County,
Oklahoma: Township 18 North – Range 6 West, Township 18 North – Range 7 West and
Township 18 North – Range 8 West.

“DrillCo Excluded Property” means (a) as of the Effective Date, Oil and Gas
Property listed on Schedule 1.01(b) and (b) at all times after the Effective
Date, Oil and Gas Properties (whether owned as of the Effective Date or
hereafter acquired by a Credit Party) in the DrillCo Contract Area other than
Oil and Gas Properties hereafter acquired by any Credit Party to which DrillCo
PDP Reserves are attributed.

“DrillCo Investor” means STACK Exploration LLC, a Delaware limited liability
company.

“DrillCo Joint Well” means a “Joint Well Program Interest,” as that term is
defined in the DrillCo Agreement, that is located in the DrillCo Contract Area.

“DrillCo Operating Agreement” means a “DrillCo Operating Agreement” as that term
is defined in the DrillCo Agreement.

“DrillCo PDP Reserves” means the Proved Developed Producing Reserves of any
Credit Party attributable to any well located in the DrillCo Contract Area.

“DrillCo Required Disposition” means an assignment to the DrillCo Investor of an
interest in a DrillCo Joint Well in accordance with the DrillCo Agreement
pursuant to a DrillCo Wellbore Assignment.

“DrillCo Wellbore Assignment” means a “Wellbore Assignment” as that term is
defined in the DrillCo Agreement.

“Effective Date” has the meaning specified in Section 4.01.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” means any Person that qualifies as an assignee pursuant to
Section 10.04(b)(i); provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, determinations, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, pollution, the management, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of or liability under any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal (or arrangement for the disposal) of

 

Page 8



--------------------------------------------------------------------------------

any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure of any Plan
to satisfy the minimum funding standard applicable to that Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA; (c) the filing pursuant
to Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Credit Party or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by any Credit Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Credit Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Credit Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Credit Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Article VIII.

“Excluded Account” means (a) any deposit accounts that are designated to hold
cash as collateral in support of performance bond obligations or other similar
obligations or (b) any deposit accounts that are designated solely as accounts
for, and are used solely for, employee benefits, taxes, payroll funding or petty
cash in an amount not to exceed $500,000 in the aggregate.

“Excluded Hedges” means, collectively, Swap Agreements that (a) are basis
differential only swaps for volumes of natural gas included under other Swap
Agreements permitted by Section 6.08(a) or (b) are a hedge of volumes of
Hydrocarbons by means of a price “floor” for which there exists no deferred
obligation to pay the related premium or other purchase price or the only
deferred obligation is to either pay the premium or other purchase price on each
settlement date so long as such settlement date occurs at least monthly, or pay
the financing for such premium or other purchase price.

“Excluded Swap Obligation” means with respect to any Guarantor, any obligation
under any Swap Agreement if, and to the extent that, all or a portion of the
guaranty by such Guarantor of, or the grant by such Guarantor of a security
interest or lien to secure, or the provision by such Guarantor of other support
of, such obligation is or becomes illegal under the Commodity Exchange Act by
virtue of such party’s failure for any reason to constitute an Eligible Contract
Participant at the time such guaranty, grant of security interest or lien or
provision of support of, such Swap Obligation becomes effective. If an
obligation arises under a master agreement governing more than one Swap
Agreement, such exclusion shall apply only to the portion of such obligation
that is attributable to Swap Agreements for which such guaranty, grant of
security interest or lien to secure or provision of other support is or becomes
illegal.

 

Page 9



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.12, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.12(f) and (g) and (d) any
U.S. Federal withholding Taxes imposed under FATCA.

“Existing Administrative Agent” has the meaning assigned to such term in the
recitals.

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals.

“Existing Indenture” means that certain Indenture, dated as of May 15, 2013
governing the Existing Notes, among the Borrower, as issuer, the guarantors
party thereto from time to time and Wells Fargo Bank, National Association, as
trustee.

“Existing Lenders” has the meaning assigned to such term in the recitals.

“Existing Loans” has the meaning assigned to such term in Section 2.02(a).

“Existing Notes” means the Borrower’s 8.625% senior secured notes due 2018.

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith in accordance with generally accepted finance practices.

“FASB” means Financial Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

Page 10



--------------------------------------------------------------------------------

“Fee Letter” means that certain Fee Letter by and between the Borrower and the
Administrative Agent dated as of the Effective Date, as may be amended,
restated, supplemented or otherwise modified from time to time.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any Credit Party. Any document delivered
hereunder that is signed by a Financial Officer of a Credit Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Financial Officer shall be conclusively presumed to have acted on behalf of such
Credit Party.

“Fixed Charge Coverage Ratio” means, as of the date of any payment of dividends
under Section 6.09(e), the ratio of (a) Consolidated EBITDA of the Borrower and
the Subsidiaries for the period of four fiscal quarters most recently ended for
which financial statements are available to (b) Consolidated Fixed Charges as of
such date.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.03.

“Gas Imbalance” means (a) a sale or utilization by the Borrower or any of its
Subsidiaries of volumes of natural gas in excess of its gross working interest,
(b) receipt of volumes of natural gas into a gathering system and redelivery by
the Borrower or any of its Subsidiaries of a larger or smaller volume of natural
gas under the terms of the applicable transportation agreement, or (c) delivery
to a gathering system of a volume of natural gas produced by the Borrower or any
of its Subsidiaries that is larger or smaller than the volume of natural gas
such gathering system redelivers for the account of the Borrower or any of its
Subsidiaries, as applicable.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity properly exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guaranteed Liabilities” has the meaning assigned to such term in Section 7.01.

“Guarantor” means the Borrower (with respect to the Obligations of the other
Credit Parties) and each Subsidiary that is a party hereto or hereafter executes
and delivers to the Administrative Agent and the Lenders a Counterpart Agreement
pursuant to Section 5.14 or otherwise.

 

Page 11



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive materials, substances
or wastes and all hazardous or toxic materials, substances or wastes or other
chemicals or pollutants, including petroleum or petroleum distillates, asbestos
or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other materials, substances or wastes of
any nature regulated pursuant to, or for which liability or standards of conduct
may be imposed under, any Environmental Law.

“Hedge Modification” means the amendment, modification, cancellation,
monetization, sale, transfer, assignment, early termination or other disposition
of any Swap Agreement.

“Hydrocarbon Interests” all presently existing or after-acquired rights, titles
and interests in and to oil and gas leases, oil, gas and mineral leases, other
Hydrocarbon leases, mineral interests, mineral servitudes, overriding royalty
interests, royalty interests, net profits interests, production payment
interests and other similar interests. Unless otherwise qualified, all
references to a Hydrocarbon Interest or Hydrocarbon Interests in this Agreement
shall refer to a Hydrocarbon Interest or Hydrocarbon Interests of the Borrower
or the Guarantors.

“Hydrocarbons” means, collectively, oil, gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate and all other liquid or gaseous
hydrocarbons and related minerals and all products therefrom, in each case
whether in a natural or a processed state.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding those incurred
in the ordinary course of business which are not greater than 60 days past the
due date or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP),
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, but limited to the
lesser of (i) the amount of such Indebtedness and (ii) the fair market value of
the property securing such Indebtedness, (f) all Guarantees by such Person of
Indebtedness of others to the extent of the lesser of the amount of such
Indebtedness and the maximum stated amount of such Guarantee, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) attributable Indebtedness in respect of
Sale and Leaseback Transactions and (k) all obligations of such Person relating
to any Production Payment. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03.

“Ineligible Institution” has the meaning assigned to it in Section 10.04(b).

“Information” has the meaning assigned to such term in Section 10.12.

 

Page 12



--------------------------------------------------------------------------------

“Initial Swap ISDA Counterparty” means, with respect to any Initial Swap Party
ISDA, any Swap Counterparty (as defined in the Swap Intercreditor Agreement) to
an Initial Swap Party ISDA (a) that is a party to the Swap Intercreditor
Agreement on the Effective Date or (b) (i) that is acceptable to the Majority
Lenders as evidenced by their written consent and (ii) becomes a party to the
Swap Intercreditor Agreement.

“Initial Swap Party ISDAs” has the meaning assigned to such term in the Swap
Intercreditor Agreement.

“Intercreditor Agreement” means that certain intercreditor agreement, dated as
of the Effective Date, between the Administrative Agent and the trustee under
the Convertible Indenture, as amended, supplemented or otherwise modified from
time to time, which shall be substantially in the form of Exhibit D.

“Interest Payment Date” means each March 31st, June 30th, September 30th and
December 31st of each fiscal year, or if such day is not a Business Day, the
immediately following Business Day thereafter.

“Investment” means all direct or indirect investments by such Person in other
Persons (including, without limitation, Affiliates) in the forms of loans
(including Guarantees or other obligations), advances or capital contributions
(excluding commission, travel and similar advances to officers and employees
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Capital Stock or other securities (excluding any
interest in an oil or natural gas leasehold to the extent constituting a
security under applicable law), together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

“IRS” means the United States Internal Revenue Service.

“Lead Lender” means Ares.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, the Security Documents, the Fee Letter, the Master
Assignment and any other agreements executed by any Credit Party in connection
with this Agreement and designated as a Loan Document therein.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means (i) at any time prior to the Effective Date, Lenders
having Commitments representing more than 50% of the Aggregate Commitment at
such time and (ii) at any time on and after the Effective Date, Lenders having
Credit Exposures representing more than 50% of the Aggregate Credit Exposure at
such time.

“Master Assignment” has the meaning assigned to such term in the recitals
hereto.

“Make-Whole Amount” shall be a cash amount equal to the greater of:

(a)    1.0% of the principal amount repaid, prepaid or accelerated; and

 

Page 13



--------------------------------------------------------------------------------

(b)    the excess of:

(i)    the present value at such repayment, prepayment or acceleration date or
the date the Obligations otherwise become due and payable in full of (1) the sum
of (A) the principal amount repaid, prepaid or accelerated plus (B) the
Applicable Premium on such principal amount on September 1, 2019 plus (2) the
interest accruing on such principal amount from the date of such repayment,
prepayment or acceleration through September 1, 2019 (excluding accrued but
unpaid interest to the date of such repayment, prepayment or acceleration), such
present value to be computed using a discount rate equal to the Treasury Rate
plus 50 basis points discounted to the repayment, prepayment or acceleration
date on a semi-annual basis (assuming a 360-day year consisting of twelve 30-day
months), over

(ii)    the principal amount of the Loans repaid, prepaid or accelerated.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, financial condition or results of operations of the Borrower
and its Subsidiaries taken as a whole, (b) the ability of any Credit Party to
perform any of its obligations under this Agreement and the other Loan Documents
or (c) the validity or enforceability of any Loan Document against any Credit
Party which is a party thereto or the rights of or benefits available to the
Lenders under this Agreement and the other Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans) and
obligations in respect of one or more Swap Agreements of the Borrower or any one
or more of the Subsidiaries in an aggregate principal amount exceeding
$15,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the Swap Termination Value.

“Maturity Date” means March 3, 2022.

“Maximum Liability” has the meaning assigned to such term in Section 7.10.

“Maximum Rate” has the meaning assigned to such term in Section 10.15.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” means the Oil and Gas Properties listed on Schedule
1.01(a), together with any additional Oil and Gas Properties of the Borrower or
any Subsidiary over which a Mortgage may hereafter be granted to Administrative
Agent for the benefit of the Secured Parties pursuant to Section 5.10.

“Mortgages” means all mortgages, deeds of trust, amendments to mortgages,
security agreements, assignments of production, pledge agreements, collateral
mortgages, collateral chattel mortgages, collateral assignments, financing
statements and other documents, instruments and agreements evidencing, creating,
perfecting or otherwise establishing the Liens on the Mortgaged Properties as
required by Section 5.10, which shall be substantially in the form of Exhibit E
(with such changes thereto as may be reasonably requested by the Administrative
Agent).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Credit Party or any ERISA Affiliate contributed or has any
obligations (current or contingent).

“Natural Gas” means all natural gas, distillate or sulphur, natural gas liquids
and all products recovered in the processing of natural gas (other than
condensate) including, without limitation, natural gasoline, coalbed methane
gas, casinghead gas, iso-butane, normal butane, propane and ethane (including
such methane allowable in commercial ethane).

 

Page 14



--------------------------------------------------------------------------------

“Net Cash Proceeds” means, (A) with respect to any Disposition or series of
related Dispositions of any assets (including any Oil and Gas Property and
Capital Stock of any Subsidiary) by the Borrower or any Subsidiary, the excess,
if any, of (a) the sum of cash and Cash Equivalents received in connection with
such Disposition or Dispositions, but only as and when so received, over (b) the
sum of (i) the principal amount of any Indebtedness that is secured by such
asset or assets and that is required to be repaid in connection with such
Disposition or Dispositions (other than the Loans) and (ii) the reasonable and
documented out-of-pocket expenses (including Taxes) incurred by the Borrower or
such Subsidiary in connection with such Disposition or Dispositions and (B) with
respect to any Hedge Modification by the Borrower or any Subsidiary, the excess,
if any, of (a) the sum of cash and Cash Equivalents received in connection with
such Hedge Modification (after giving effect to any netting arrangements), over
(b) the out-of-pocket expenses (including Taxes) incurred by the Borrower or
such Subsidiary in connection with such Hedge Modification.

“Non-Core Assets” means the Oil and Gas Properties of the Borrower or any
Subsidiary within (i) the WEHLU field in Oklahoma and (ii) the undeveloped
acreage to the East of WEHLU located in 15N 4W and 14N 4W in Oklahoma County,
Oklahoma.

“Non-DrillCo Assets” means any Property located in the DrillCo Contract Area and
owned or acquired by the Borrower or any Subsidiary thereof but not necessary or
desirable for the Borrower to produce, operate, maintain, and plug and abandon
the DrillCo Joint Wells described in the Development Plans (as defined in the
DrillCo Agreement).

“NYMEX” means the New York Mercantile Exchange.

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of each
Credit Party from time to time owed to the Administrative Agent or any Lender
under any Loan Document, including any make-whole amounts (including the
Make-Whole Amount), any repayment or prepayment premiums (including the
Applicable Premium) and any accrued and unpaid interest, in each case howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due. For the
avoidance of doubt, it is understood and agreed that any Make-Whole Amount or
Applicable Premium shall be presumed to be the liquidated damages sustained by
each Lender as a result of the early termination of the Loans and the Credit
Parties agree that such amounts shall constitute Obligations under this
Agreement.

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capital Lease Obligation, (iii) any liability under any so-called
“synthetic lease” transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person, but excluding from the foregoing
clauses, operating leases and usual and customary oil, gas and mineral leases.

“Offer” has the meaning assigned to such term in Section 2.08(b)

“Oil and Gas Properties” means Hydrocarbon Interests; the properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including all units created under orders, regulations
and rules of any Governmental Authority having jurisdiction) which may affect
all or any portion of the Hydrocarbon Interests; all operating agreements,
contracts and other agreements which relate to any of the Hydrocarbon Interests
or the production, sale, purchase, exchange or processing of Hydrocarbons from
or

 

Page 15



--------------------------------------------------------------------------------

attributable to such Hydrocarbon Interests; all Hydrocarbons in and under and
which may be produced and saved or attributable to the Hydrocarbon Interests,
the lands covered thereby and all oil in tanks and all rents, issues, profits,
proceeds, products, revenues and other incomes from or attributable to the
Hydrocarbon Interests; all tenements, hereditaments, appurtenances and
properties in anywise appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests, properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment or other personal property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing. Unless otherwise qualified, all references to an Oil
and Gas Property or to Oil and Gas Properties in this Agreement shall refer to
an Oil and Gas Property or Oil and Gas Properties of Borrower or its
Subsidiaries.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation, organization or formation, as amended,
and its by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership or formation, as amended, and its partnership
agreement, as amended, (c) with respect to any general partnership, its
partnership agreement, as amended, and (d) with respect to any limited liability
company, its certificate of formation or articles of organization, as amended,
and its limited liability company agreement or operating agreement, as amended.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Participant” has the meaning assigned to such term in Section 10.04(a).

“Participant Register” has the meaning assigned to such term in Section 10.04.

“Payment Currency” has the meaning assigned to such term in Section 7.07.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)    Liens imposed by law for Taxes, assessments or other governmental charges
or levies which are not yet delinquent or which (i) are being contested in good
faith by appropriate proceedings diligently conducted, (ii) the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (iii) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect;

 

Page 16



--------------------------------------------------------------------------------

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, and contractual Liens granted to operators and
non-operators under oil and gas operating agreements, in each case, arising in
the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Property and securing obligations that
are not overdue by more than 60 days or which (i) are being contested in good
faith by appropriate proceedings, (ii) the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (iii) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect;

(c)    contractual Liens which arise in the ordinary course of business under
oil and gas leases, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, marketing agreements, processing
agreements, development agreements, gas balancing agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements
and seismic or other geophysical permits or agreements, which Liens are limited
to the Oil and Gas Property and related property that is the subject of such
agreement, arising out of or pertaining to the operation or the production or
sale of Hydrocarbons produced from the Oil and Gas Property, provided that any
such Lien referred to in this clause does not materially impair the use of the
property covered by such Lien for the purposes for which such property is held
by the Borrower or any Subsidiary or materially impair the value of such
property subject thereto;

(d)    pledges and deposits in connection with workers’ compensation,
unemployment insurance and other social security laws or regulations;

(e)    Liens on cash and securities and deposits to secure the performance of
bids, trade contracts, leases, statutory obligations (excluding Liens arising
under ERISA), surety and appeal bonds, performance bonds and other obligations
of a like nature, in each case, which are in the ordinary course of business and
which are in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP;

(f)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies, or
under general depositary agreements, and burdening only deposit accounts or
other funds maintained with a creditor depository institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Borrower or any of its Subsidiaries to provide collateral to the depository
institution;

(g)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VIII;

(h)    easements, zoning restrictions, rights-of-way, servitudes, permits,
surface leases, and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and that, in the aggregate, do not materially detract from the value
of the affected property or materially impair the use of the affected property
or interfere with the ordinary conduct of business of the Borrower or any
Subsidiary;

(i)    royalties, overriding royalties, reversionary interests and similar
burdens granted by the Borrower or any Subsidiary with respect to the Oil and
Gas Property owned by the Borrower or such Subsidiary, as the case may be, if
the net cumulative effect of such burdens does not operate to deprive the
Borrower or any Subsidiary of any material right in respect of its assets or
properties (except for rights customarily granted with respect to such
interests) and the net cumulative effect is deducted in the calculation of PV10;

 

Page 17



--------------------------------------------------------------------------------

(j)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower or any Subsidiary in the
ordinary course of business covering the property under the lease;

(k)    unperfected Liens reserved in leases (other than oil and gas leases) or
arising by operation of law for rent or compliance with the lease in the case of
leasehold estates; and

(l)    defects in or irregularities of title (other than defects or
irregularities of title to Oil and Gas Property), if such defects or
irregularities do not deprive the Borrower or any Subsidiary of any material
right in respect of its assets or properties;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Junior Liens” means a Lien that is junior in priority to the Liens
securing the Obligations (pursuant to the Intercreditor Agreement, an
intercreditor substantially identical to the Intercreditor Agreement or an
intercreditor agreement in form and substance satisfactory to the Administrative
Agent and the Majority Lenders in their sole discretion), granted by the
Borrower or any Guarantor in favor of the holders of Permitted Junior Lien Debt
(or any collateral agent, trustee or representative in connection therewith).

“Permitted Junior Lien Debt” means any Indebtedness of the Borrower and the
Guarantors constituting Permitted Refinancing Indebtedness of the Convertible
Notes to the extent permitted by Section 6.02(l) and Section 6.09 that is
secured by a Permitted Junior Lien; provided that on or before the date such
Indebtedness is incurred, the agent or trustee for such Indebtedness, on behalf
of itself and each holder of Permitted Junior Lien Debt, becomes a party to the
Intercreditor Agreement or an intercreditor agreement substantially identical
thereto or executes and delivers an intercreditor agreement in form and
substance satisfactory to the Administrative Agent and the Majority Lenders in
their sole discretion.

“Permitted Junior Lien Obligations” means Permitted Junior Lien Debt and all
other obligations in respect thereof.

“Permitted Prior Liens” means Liens described in Section 6.03(a) and in clauses
(b), (d), (e), (f), (h) and (i) of Section 6.03 that, by operation of law, have
priority over the Liens securing the Obligations.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any Subsidiary, and Indebtedness constituting Guarantees thereof by the Borrower
or any Subsidiary, incurred or issued solely in exchange for, renewing or
extending, or the Net Cash Proceeds of which are used solely to extend,
refinance, renew, replace, defease or refund, Convertible Notes, in whole or in
part, from time to time; provided that:

(a)    the principal amount of such Permitted Refinancing Indebtedness does not
exceed the principal amount of the Indebtedness being so refinanced plus the
amount of any accrued interest, premiums, fees and expenses incurred in
connection with such Permitted Refinancing Indebtedness; provided that (i) if
the principal amount of the Indebtedness being so refinanced is reduced in
connection with a debt exchange or similar transaction, then the principal
amount of such Permitted Refinancing Indebtedness shall not exceed the principal
amount of the Indebtedness being so refinanced after taking into account any
discount or reduction that may have resulted from such exchange or similar
transaction and (ii) such Permitted Refinancing Indebtedness shall not consist
of additional borrowings or issuances of Indebtedness above what is required to
refinance the Indebtedness being so refinanced;

 

Page 18



--------------------------------------------------------------------------------

(b)    such Permitted Refinancing Indebtedness does not provide for any
scheduled repayment, mandatory redemption or payment of a sinking fund
obligation prior to the date that is 180 days after the fifth anniversary of the
Effective Date (except for any customary offer to repurchase such Indebtedness
as a result of asset sales or the occurrence of a “Change of Control” under and
as defined in the Convertible Indenture);

(c)    the covenants, default and remedy provisions, mandatory prepayment,
repurchase and redemption provisions of such Permitted Refinancing Indebtedness,
taken as a whole, are not materially more restrictive to the Borrower and its
Subsidiaries than those imposed by the Convertible Notes being refinanced;

(d)    the cash interest rate, the overall effective interest cost and the
weighted average yield (with the comparative determinations to be made by the
Majority Lenders in a manner consistent with generally accepted finance
practices) applicable to such Permitted Refinancing Indebtedness does not exceed
the greater of (i) the cash interest rate, the overall effective interest cost
and the weighted average yield (as calculated above) of the Convertible Notes
being refinanced and (ii) the prevailing market cash interest rate, overall
effective interest cost and weighted average yield (as calculated above) then in
effect for similarly situated credits at the time such Permitted Refinancing
Indebtedness is incurred (provided that such cash interest rate, the overall
effective interest cost and the weighted average yield (as calculated above)
shall not in any event exceed 15.0 %);

(e)    (i) the default interest rate shall not exceed 2.0% and (ii) any
make-whole premiums, non-call protections or other premiums must be on
prevailing market terms;

(f)    the aggregate cash interest payments do not exceed $15,000,000 in any
fiscal year;

(g)    such Permitted Refinancing Indebtedness is unsecured or secured solely by
Permitted Junior Liens; and

(h)    no Subsidiary of the Borrower is required to Guarantee such Permitted
Refinancing Indebtedness unless such Subsidiary is (or concurrently with any
such Guarantee becomes) a Guarantor hereunder.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petroleum Industry Standards” means Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Production Payment” means the grant or transfer by the Borrower or any of its
Subsidiaries to any Person of a royalty, overriding royalty, net profits
interest, production payment, partnership or other interest in Oil and Gas
Property, reserves or the right to receive all or a portion of the production or
the proceeds from the sale of production attributable to such properties, in
which the holder of such interests is entitled to receive a specified volume or
value of production and in which the holder of such interest has recourse solely
to such production or proceeds of production, subject to the obligation of the
grantor or transferor to operate and maintain, or cause the subject interests to
be operated and maintained, in a reasonably prudent manner or other customary
standard or subject to the obligation of the grantor or transferor to indemnify
for environmental, title or other matters customary in the oil and gas business.

 

Page 19



--------------------------------------------------------------------------------

“Projected Oil and Gas Production” means (a) the projected production of oil or
natural gas (measured by volume unit or BTU equivalent, not sales price) from
Oil and Gas Properties owned by the Borrower and the Guarantors which have
attributable to them Proved Developed Producing Reserves, as such production is
projected in the most recent Reserve Report delivered pursuant to this
Agreement, after deducting projected production from any Oil and Gas Properties
or Hydrocarbon Interests sold or under contract for sale that had been included
in such report and after adding projected production from any Oil and Gas
Properties or Hydrocarbon Interests that had not been reflected in such report
but that are reflected in a separate or supplemental report meeting the
requirements of Section 5.01(g) and otherwise are satisfactory to the Majority
Lenders plus (b) the projected production of oil or natural gas (measured by
volume unit or BTU equivalent, not sales price) from Oil and Gas Properties
owned by the Borrower and the Guarantors which are projected to have Proved
Developed Producing Reserves attributed to them within the following 12 month
period based on the planned capital expenditures set forth in the Projections.

“Projections” means the Borrower’s forecasted (a) profit and loss statements and
(b) cash flow statements, all prepared on a basis consistent with the historical
financial statements described in Section 3.04 and after giving effect to the
Transactions, together with appropriate supporting details and a statement of
underlying assumptions, in each case in form and substance satisfactory to the
Lenders and for the period from the Effective Date through December 31, 2017.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible. Unless
otherwise qualified, all references to Property in this Agreement shall refer to
a Property or Properties of the Borrower or its Subsidiaries.

“Proved Developed Producing Reserves” shall mean oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Producing Reserves.”

“Proved Reserves” shall mean oil and gas reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves”.

“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of the
federal and state securities laws.

“PV10” means, in respect of the Proved Reserves of any Credit Parties’ Oil and
Gas Property set forth in the most recently delivered Reserve Report, the
aggregate net present value (discounted at 10% per annum) of such Oil and Gas
Properties calculated before income taxes, but after reduction for royalties,
lease operating expenses, severance and ad valorem taxes, capital expenditures
and abandonment costs and with no escalation of capital expenditures or
abandonment costs (a) calculated in accordance with SEC guidelines but using
Strip Price for crude oil and natural gas liquids (WTI Cushing) and natural gas
(Henry Hub), (b) calculated by (i) in the case of a Reserve Report prepared as
of December 31 of any year, an Approved Petroleum Engineer and (ii) in the case
of each other Reserve Report or as otherwise required under this Agreement, at
the Borrower’s option, a petroleum engineer employed by the Borrower or an
Approved Petroleum Engineer, in each case, in such person’s reasonable judgment
after having reviewed the information from the most recently delivered Reserve
Report, (c) as set forth in the Reserve Report most recently delivered under
Section 5.01(g), (d) as adjusted to give effect to Swap Agreements permitted by
this Agreement as in effect on the date of such determination and (e) as
adjusted to give pro forma effect to all Dispositions or Acquisitions completed
since the date of the Reserve Report.

“Qualified Counterparty” means, with respect to any Swap Agreement, any
counterparty to a Swap Agreement (a) that is a party to the Swap Intercreditor
Agreement on the Effective Date or (b) (i) that is acceptable to the Majority
Lenders as evidenced by their written consent and (ii) becomes a party to the
Swap Intercreditor Agreement.

 

Page 20



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any obligations under Swap
Agreements that constitute Secured Obligations hereunder, each Guarantor that
has total assets exceeding $10,000,000 at the time the relevant guarantee
provided by such Guarantor or grant of the relevant security interest becomes
effective with respect to such obligations or such other person as constitutes
an Eligible Contract Participant and can cause another person to qualify as
Eligible Contract Participant at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Preferred Shares” means shares of any series of the Borrower’s
preferred stock (other than Disqualified Stock), the proceeds of which are used
to redeem or repurchase all or any number of the then outstanding Series A
Preferred Shares or Series B Preferred Shares (or any previously issued shares
of Qualified Preferred Shares); provided such preferred stock (a) is not
materially more restricted on Gastar and its Subsidiaries than the Series A
Preferred Stock and the Series B Preferred Stock, as in effect on the date
hereof, (b) does not have a weighted average yield in excess of the weighted
average yield (with the comparative determinations to be made by the Majority
Lenders in a manner consistent with generally accepted finance practices) of the
Indebtedness being refinanced or repaid with the proceeds of the Qualified
Preferred Shares and (c) for which cash distributions do not exceed $15,000,000
per annum.

“Recipient” means (a) the Administrative Agent, (b) the Majority Lenders and
(b) any other Lender, as applicable.

“Register” has the meaning assigned to such term in Section 10.04.

“Rejection Notice” has the meaning assigned to such term in Section 2.08(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, managers, members, partners,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Removal Effective Date” has the meaning assigned to such term in Article IX.

“Requirements of Law” means, as to any Person, any order, law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserve Report” means an unsuperseded engineering analysis of the Credit
Parties’ Oil and Gas Property, in form and substance reasonably acceptable to
the Majority Lenders, which shall include (i) pricing assumptions based upon the
Strip Price and (ii) projections of revenues attributable to all undrilled
locations on the Credit Parties’ Oil and Gas Property based on a development
plan for a period no greater than 10 years from the date of such Reserve Report
reasonably acceptable to the Majority Lenders; provided that, for the avoidance
of doubt, such projections need not be based on historical capital expenditures
in such locations nor take into account potential financings of projected
capital expenditures.

“Reserve Report Certificate” means, with respect to any Reserve Report, a
certificate from a Responsible Officer certifying that in all material respects:
(a) such Reserve Report is based on information reasonably available to the
Borrower; (b) the Borrower or its Subsidiaries owns good and defensible title to
the Oil and Gas Property evaluated in such Reserve Report (except any such Oil
and Gas Property that has been Disposed of since the date of such Reserve Report
as permitted by this Agreement) and such properties are free and clear of all
Liens except for Liens permitted by Section 6.03; (c) except as set forth on an
exhibit to the Reserve Report Certificate, on a net basis there are no gas
imbalances, take-or-pay or other

 

Page 21



--------------------------------------------------------------------------------

prepayments with respect to its Oil and Gas Property evaluated in such Reserve
Report which would require the Borrower or any Subsidiary to deliver
Hydrocarbons either generally or produced from Oil and Gas Property at some
future time without then or thereafter receiving full payment therefor other
than those which do not result in any Credit Party or any Subsidiary having net
aggregate liability in excess of $1,000,000; (d) except as set forth on an
exhibit to the Reserve Report Certificate, none of the Borrower’s or its
Subsidiaries’ Oil and Gas Property have been Disposed of since the last delivery
of the corresponding Reserve Report, which exhibit shall describe in reasonable
detail such Dispositions; (e) the Borrower is in compliance with Section
5.10(a); and (f) except as set forth on an exhibit to the Reserve Report
Certificate, all such properties are owned by the Borrower or a Guarantor.

“Resignation Effective Date” has the meaning assigned to such term in Article
IX.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, principal accounting officer, treasurer or
assistant treasurer of a Credit Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Credit Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Credit Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Credit Party.

“Restricted Payment” means:

(a)    any dividend or other distribution or other payment (whether in cash,
securities or other property) with respect to any Capital Stock in the Borrower
or any Subsidiary, to any Person (in each case, solely in such Person’s capacity
as holder of such Capital Stock or, in the case of any payment, to the direct or
indirect holders of the Borrower’s or any of its Subsidiaries’ Capital Stock),
including any dividend or distribution payable or payment made in connection
with any merger, amalgamation or consolidation;

(b)    any purchase, redemption, defeasance or other acquisition or retirement
for value of any Capital Stock of the Borrower (including in connection with any
merger, amalgamation or consolidation); and

(c)    any principal payment on, or redemption, purchase, repurchase, defeasance
or other acquisition or retirement for value, in each case, prior to any
scheduled repayment, sinking fund payment or scheduled maturity, of any
Indebtedness secured by Liens junior in priority to the Liens securing the
Obligations hereunder or unsecured Indebtedness, of the Borrower or any
Subsidiary (excluding any intercompany Indebtedness between or among Borrower
and any Guarantor), except a payment of interest or principal at the stated
maturity date thereof.

“S&P” means Standard & Poor’s.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property by any Person with the intent to lease such property as lessee.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (at the time of this Agreement, Cuba, Crimea,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

 

Page 22



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, the United Nations
Security Council and the European Union, each as amended, supplemented or
substituted from time to time.

“SCOOP and STACK play” means those geographic areas of the state of Oklahoma
prospective for Hydrocarbons and generally known in the industry as the South
Central Oklahoma Oil Province or “SCOOP” and Sooner Trend Anadarko Basin
Canadian and Kingfisher Counties or “STACK”.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Second Offer” has the meaning assigned to such term in Section 2.08(b).

“Secured Obligations” means (a) the Obligations, (b) all obligations in respect
of Swap Agreements entered into with a counterparty that is a Qualified
Counterparty at the time such Swap Agreement is entered into and (c) all
obligations in respect of Initial Swap Party ISDAs entered into with an Initial
Swap ISDA Counterparty thereto. The term “Secured Obligations” excludes any
Excluded Swap Obligations with respect to any applicable Guarantor.

“Secured Party” means each of the Administrative Agent, each Lender, any
Qualified Counterparty (to the extent, and for so long as, the obligations in
respect of Swap Agreements with such Qualified Counterparty constitute “Secured
Obligations” hereunder), any Initial Swap ISDA Counterparty (to the extent, and
for so long as, the obligations in respect of Initial Swap Party ISDAs with such
Initial Swap ISDA Counterparty constitute “Secured Obligations” hereunder) and
the “Collateral Agent”, as defined in the Swap Intercreditor Agreement.

“Securities Purchase Agreement” has the meaning set forth in the recitals.

“Security Agreement” means that certain Pledge and Security Agreement executed
and delivered by each Credit Party on the Effective Date in favor of the
Administrative Agent, for the benefit of the Secured Parties, which shall be
substantially in the form of Exhibit F (with such changes thereto as may be
reasonably requested by the Administrative Agent).

“Security Documents” means collectively the Security Agreement, all Control
Agreements, the Intercreditor Agreement, the Swap Intercreditor Agreement and
all Mortgages, deeds of trust, security agreements, pledge agreements, guaranty
agreements (including Article VII of this Agreement but otherwise excluding this
Agreement), collateral assignments and all other collateral documents, now or
hereafter executed and delivered by the Borrower or any other Person as security
for the payment or performance of the Secured Obligations, all such documents to
be in form and substance reasonably satisfactory to the Administrative Agent and
the Majority Lenders.

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and

 

Page 23



--------------------------------------------------------------------------------

the prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, such liabilities
shall be computed at the amount which, in light of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Strip Price” shall mean, as of any date of determination, the forward month
prices as of such date, for the most comparable hydrocarbon commodity applicable
to such future production month for a five-year period (or such shorter period
if forward month prices are not quoted for a reasonably comparable hydrocarbon
commodity for the full five-year period), with such prices escalated at 2% each
year thereafter based on the last quoted forward month price of such period, as
such prices are (i) quoted on the NYMEX as of the determination date and
(ii) adjusted by appropriate management adjustments for additions to reserves
and depletion or sale of reserves since the date of such Reserve Report,
adjusted for any basis differential as of the date of determination.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Capital Stock representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless the context otherwise clearly requires,
references herein to a “Subsidiary” refer to a Subsidiary of the Borrower.

“Subject Lease” means the Oil and Gas Property set forth on Schedule 1.01(c) or
at any time hereafter held or acquired by any Credit Party, in each case, that
is subject to a right of a third party existing on the date hereof under an area
of mutual interest agreement, joint venture agreement, participation agreement
or other similar agreement customary in the oil and gas industry to acquire an
interest in such lease from such Credit Party; provided, in each case, that such
right has not been exercised and the time for exercise thereof has not expired.

“Swap Agreement” means (a) any Initial Swap Party ISDA or (b) any agreement or
arrangement, or any combination thereof, (i) consisting of interest rate or
currency swaps, caps or collar agreements, foreign exchange agreements,
commodity contracts or similar arrangements entered into by such Person
providing for protection against fluctuations in interest rates, currency
exchange rates or the exchange of nominal interest obligations, either generally
or under specific contingencies or (ii) relating to oil and gas or other
hydrocarbon prices or basis costs or differentials or other similar financial
factors.

“Swap Intercreditor Agreement” means that certain Swap Intercreditor Agreement
entered into by and among the Administrative Agent, the Collateral Agent, the
Borrower and the Qualified Counterparties from time to time party thereto, as
the same may be amended or otherwise modified from time to time.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

Page 24



--------------------------------------------------------------------------------

“Transactions” means (a) the execution, delivery and performance by the Credit
Parties of this Agreement and the other Loan Documents, (b) the borrowing of
Loans, and (c) the use of the proceeds thereof.

“Treasury Rate” means the yield to maturity at a time of computation of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H.15 (519) which has
become publicly available at least two Business Days prior to the prepayment
date (or, if such Statistical Release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
the applicable prepayment date to September 1, 2019, provided, however, that if
the period from the applicable prepayment date to September 1, 2019 is not equal
to the constant maturity of a United States Treasury security for which a weekly
average yield is given, the Treasury Rate shall be obtained by linear
interpolation (calculated to the nearest 1/12th of a year) from the weekly
average yields of United States Treasury securities for which such yields are
given having maturities as close as possible to September 1, 2019, except that
if the period from the applicable prepayment date to September 1, 2019 is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year shall be used.

“U.S. Government Securities” means direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency or instrumentality thereof to the extent
such obligations are entitled to the full faith and credit of the United States
of America), in each case maturing within one year from the date of acquisition
thereof.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.12(f)(ii)(B)(3).

“Wellbore Lien” means, with respect to any DrillCo PDP Reserves of a Credit
Party attributable to a particular well, a Lien (including a real property
mortgage on and a locally, and, if applicable, centrally, filed financing
statement covering fixtures and as-extracted collateral) on (i) the interest of
the relevant Credit Party in and to such well, the associated wellbore and the
associated fixtures and as-extracted collateral, and (ii) the interest of such
Credit Party in and to the Leases or other Oil and Gas Properties attributable
to such DrillCo PDP Reserves, but only insofar as such Leases or other Oil and
Gas Properties are necessary to produce, operate, maintain, and plug and abandon
such well.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Credit Party and the Administrative Agent.

Section 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to

 

Page 25



--------------------------------------------------------------------------------

refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

ARTICLE II.

THE CREDITS

Section 2.01    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent in writing that the Borrower requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.

Section 2.02    Loans and Commitments

(a)    The Credit Parties and the Lenders acknowledge and agree that as of the
date hereof (i) the aggregate principal amount of loans outstanding under the
Existing Credit Agreement equals $69,228,791.92, (ii) the aggregate principal
amount of loans outstanding under the Existing Credit Agreement owing to each
Lender equals the amount set forth opposite such Lender’s name on Schedule I
hereto under the column entitled “Prior Loans” and (iii) all outstanding loans
under the Existing Credit Agreement are hereby converted into and continued as
Loans hereunder (the “Existing Loans”) such that, immediately after giving
effect to such conversion, the outstanding principal amount of Loans owing to
each Lender hereunder shall be in the amount set forth opposite such Lender’s
name on Schedule I under the column entitled “Loans”. Notwithstanding anything
set forth herein to the contrary, in order to effect the continuation of the
Existing Loans contemplated by the preceding sentence (A) the amount to be
funded on or at any time after the Effective Date by each Lender hereunder in
respect of its Commitments shall be reduced by the principal amount of such
Lender’s Existing Loans under the Existing Credit Agreement outstanding on the
Effective Date and (B) the Borrower shall pay or cause to be paid, on the
Effective Date, to each Lender the interest that accrued on the Existing Loans
to the Effective Date that was unpaid by the Borrower (it being agreed that such
accrued and unpaid interest shall be paid by or on behalf of the Borrower to the
Existing Administrative Agent, for distribution to the Lenders, and the
Administrative Agent may conclusively assume for purposes of maintaining the
Register that all such accrued and unpaid interest has been paid on the
Effective Date).

(b)    Subject to the terms and conditions set forth herein, each Lender agrees
to make a Loan to the Borrower on the Effective Date in an aggregate principal
amount equal to such Lender’s Commitment at such time. The Commitments are not
revolving and amounts repaid or prepaid may not be re-borrowed under any
circumstance. Any portion of the Commitments not drawn by the Borrower on or
before 1:00 p.m., New York City time, on the Effective Date shall terminate
immediately and without further action.

 

Page 26



--------------------------------------------------------------------------------

(c)    Once borrowed or repaid, the Loans may not be reborrowed, and any
Commitment, once terminated or reduced, may not be reinstated. Each Lender’s
Commitment shall automatically and without notice be reduced to zero immediately
after the funding of the Loans on the Effective Date.

Section 2.03    Request for Loans.

(a)    To request Loans to be made on the Effective Date, the Borrower shall
deliver in writing to the Administrative Agent a duly completed Borrowing
Request, not later than 12:00 noon, New York City time, 15 calendar days prior
to the Effective Date (or such shorter period as agreed to by the Lead Lender in
its sole discretion, but in any event not later than 12:00 noon, New York City
time, one Business Day prior to the Effective Date). Such Borrowing Request
shall be irrevocable and shall be delivered by telecopy or email to the
Administrative Agent and Majority Lenders and shall be signed by the Borrower.
Each such written Borrowing Request shall specify the following information:

(i)    the aggregate amount of the Loans to be made;

(ii)    the Effective Date, which shall be a Business Day; and

(iii)    the wiring information of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.04.

Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made.

Section 2.04    Funding of Loans.

(a)    Each Lender shall make its Loan on the Effective Date by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent designated by it for such purpose by notice to the
Lenders. The Administrative Agent will make such Loans available to the Borrower
by promptly disbursing the amounts so received, in like funds, to a deposit
account of the Borrower designated by the Borrower in the applicable Borrowing
Request.

(b)    Unless the Administrative Agent shall have received written notice from a
Lender prior to the proposed time its Loan is required to be made by such Lender
in accordance with paragraph (a) of this Section that such Lender will not make
available to the Administrative Agent such Lender’s Loan, the Administrative
Agent may assume that such Lender has made its Loan available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its Loan available to the Administrative
Agent, then such Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate reasonably determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to the Loans. If such Lender
pays such amount to the Administrative Agent, then the principal portion of such
payment shall constitute such Lender’s Loan.

Section 2.05    Repayment of Loans; Evidence of Debt.

(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Loans on the Maturity Date.

 

Page 27



--------------------------------------------------------------------------------

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s Applicable
Percentage thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement; and provided further
that to the extent there is any conflict between the accounts maintained
pursuant to paragraph (b) or (c) of this Section and the Register maintained
pursuant to Section 10.04, the Register shall control.

(e)    Any Lender may request that the Loan made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender or its registered
assigns and in the form attached hereto as Exhibit G. Thereafter, the Loan
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by a
promissory note in such form.

Section 2.06    Optional Prepayment of Loans.

(a)    The Borrower shall have the right at any time and from time to time to
prepay the Loans, in whole or in part, in an aggregate minimum amount equal to
(i) if being paid in whole, the Obligations and (ii) if being paid in part,
$5,000,000 and integral multiples of $1,000,000 in excess of that amount.

(b)    The Borrower shall notify the Administrative Agent and the Lead Lender in
writing of any prepayment hereunder not later than 2:00 p.m., New York City
time, three Business Days before the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
the Loans to be prepaid. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment shall be applied ratably to the Loans to be prepaid.

(c)    Each prepayment pursuant to this Section 2.06 shall be accompanied by a
cash amount equal to the accrued but unpaid interest through the date of such
prepayment, together with the Applicable Premium required under Section 2.09.

Section 2.07    Mandatory Prepayment of Loans.

(a)    Unless the Majority Lenders shall otherwise agree in writing, if any
Credit Party shall consummate any Asset Sale or incur any Indebtedness (other
than Indebtedness permitted under Section 6.02), then, not later than two
Business Days after receipt of the Net Cash Proceeds therefrom, the Borrower
shall (i) apply all or any portion of such Net Cash Proceeds to the repayment of
Loans and the payment of accrued and unpaid interest and the Applicable Premium
payable under Section 2.09, and/or in the case of any Asset Sale (ii) elect (by
written notice to the Administrative Agent) to reinvest all or any portion of
such Net Cash Proceeds in Additional Assets; provided that, in the case of Asset
Sales of Properties other than Non-Core Assets, the aggregate Net Cash Proceeds
from all such Asset Sales which may be reinvested does not exceed $25.0 million
in the aggregate; provided further that if all or any portion of such Net Cash

 

Page 28



--------------------------------------------------------------------------------

Proceeds are not so used to reinvest in Additional Assets within 360 days (or
such earlier date, if any, as the applicable Credit Party determines not to
reinvest such Net Cash Proceeds as set forth above), such remaining portion
shall be applied on the last date of such period (or such earlier date, as the
case may be) to the prepayment of Loans. The provisions of this Section 2.07(a)
do not constitute a consent to any Disposition or the incurrence of any
Indebtedness by any Credit Party.

(b)    Each payment of Net Cash Proceeds pursuant to this Section 2.07 shall be
allocated to principal prepayment and the payment of the accrued but unpaid
interest on the amount of prepaid principal through the date of such prepayment
and the Applicable Premium on the amount of prepaid principal required under
Section 2.09.

(c)    The Borrower shall notify the Administrative Agent of any mandatory
prepayment pursuant to Section 2.07(a) or (b) in writing, not later than
12:00 noon, New York City time, two (2) Business Days before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Loan or portion thereof to be
prepaid and a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof.

Section 2.08    Offer of Prepayment Upon any Change of Control.

(a)    On the occurrence of any Change of Control, the Borrower shall provide
written notice of such event to the Administrative Agent and the Majority
Lenders (a “Change of Control Notice”). Each Change of Control Notice will
describe the transaction or transactions that constitute the Change of Control
and will contain an offering to prepay all, or any portion elected by each
Lender, of the outstanding Loans as provided in Section 2.08(b) below.

(b)    Notwithstanding anything in this Agreement to the contrary, each Lender,
in its sole discretion, may, but is not obligated to, waive the Borrower’s
requirement to make any prepayments pursuant to this Section 2.08 with respect
to such Lender’s Applicable Percentage of such prepayment and such waiver shall
not require a separate waiver and/or consent to this Agreement. Upon the dates
set forth in this Section 2.08 for any such prepayment, the Borrower shall
notify the Administrative Agent in writing of the amount that is available to
prepay the Loans. Promptly after the date of receipt of such notice, the
Administrative Agent shall provide written notice (the “Offer”) to the Lenders
of the amount available to prepay the Loans. Any Lender declining such
prepayment (a “Declining Lender”) shall give written notice (each, a “Rejection
Notice”) thereof to the Administrative Agent by 2:00 p.m., New York City time,
no later than three Business Days after the date of such notice from the
Administrative Agent; provided, that, if a Lender fails to deliver a Rejection
Notice to the Administrative Agent within the time frame specified above, such
failure will be deemed an acceptance of such Lender’s pro rata share of the
Offer. The Borrower shall prepay the Loans within one Business Day after its
receipt of notice from the Administrative Agent of the aggregate amount of such
prepayment. On such date, the Administrative Agent shall then provide written
notice (the “Second Offer”) to the Lenders other than the Declining Lenders
(such Lenders, the “Accepting Lenders”) of the additional amount available (due
to such Declining Lenders’ declining such prepayment) to prepay Loans owing to
such Accepting Lenders, with such available amount to be allocated on a pro rata
basis among the Accepting Lenders that accept the Second Offer. Any Lenders
declining prepayment pursuant to such Second Offer shall give written notice
thereof to the Administrative Agent by 2:00 p.m., New York City time, no later
than three Business Days after the date of such notice of a Second Offer;
provided, that, if a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above, such failure will be
deemed an acceptance of such Lender’s pro rata share of the Second Offer. The
Borrower shall prepay the Loans within one Business Day after its receipt of
notice from the Administrative Agent of the aggregate amount of such prepayment.
Amounts remaining after the allocation of accepted amounts with respect to the
Second Offer to Accepting Lenders shall be retained by the Borrower.

 

Page 29



--------------------------------------------------------------------------------

(c)    Each prepayment pursuant to Section 2.08(b) shall be accompanied by an
amount equal to the accrued but unpaid interest through the date of such
prepayment, together with the amount required under Section 2.09(c).

Section 2.09    Payment of Applicable Premium.

(a)    Whether voluntary or mandatory, and with respect to each repayment or
prepayment of Loans under Section 2.06 or 2.07 or any acceleration of the Loans
and other Obligations pursuant to Article VIII (including for the avoidance of
doubt, as a result of clauses (g), (h) or (i) of Article VIII), the Borrower
shall pay to the Administrative Agent, for the ratable benefit of the Lenders,
with respect to the amount of the Loans repaid, prepaid or accelerated, in each
case, concurrently with such repayment or prepayment the following amount (the
“Applicable Premium”):

(i)    if made prior to September 1, 2019, the Make-Whole Amount (as calculated
by the Borrower and confirmed by the Majority Lenders);

(ii)    if made on or after September 1, 2019 and before March 1, 2020, a cash
amount equal to the product of the principal amount of the Loans prepaid times
8.500%;

(iii)    if made on or after March 1, 2020 and before March 1, 2021, a cash
amount equal to the product of the principal amount of the Loans prepaid times
4.250%;

(iv)    if made on or after March 1, 2021 and before March 1, 2022, a cash
amount equal to the product of the principal amount of the Loans prepaid times
2.125%; and

(v)    if made on or after March 1, 2022, $0.

(b)    Any Applicable Premium payable pursuant to this Section 2.09 shall be
presumed to be the liquidated damages sustained by each Lender as the result of
the early redemption and/or acceleration of its Loans and the Borrower agrees
that it is reasonable under the circumstances in view of the impracticability
and extreme difficulty of ascertaining actual damages and by mutual agreement of
the parties as to a reasonable calculation of each Lender’s lost profits as a
result thereof.

(c)    With respect to each prepayment of Loans pursuant to Section 2.08, the
Borrower shall pay to the Administrative Agent, for the ratable benefit of the
Lenders, with respect to the amount of the Loans prepaid, concurrently with such
prepayment, a cash amount equal to 1% of the principal amount of the Loans to be
prepaid.

Section 2.10    Interest and Fees.

(a)    Each Loan shall bear interest for each day on which it is outstanding at
the Applicable Rate.

(b)    Interest shall be payable in cash in arrears on each Interest Payment
Date, on the Maturity Date and in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable in cash on the date of such repayment or prepayment, provided that
interest accruing pursuant to Section 2.10(c) shall be payable from time to time
on demand.

(c)    Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default, the principal amount of all Loans and, to
the extent permitted by applicable law, other Obligations outstanding shall
thereafter bear interest, after as well as before judgment, at a rate per annum
equal to 2% plus the Applicable Rate.

 

Page 30



--------------------------------------------------------------------------------

(d)    All interest hereunder shall be computed on the basis of a year of 365 or
366 days, as applicable, and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable.

(e)    If any payment hereunder becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding sentence, interest thereon shall be payable at the rate applicable
during such extension period.

(f)    The Borrower agrees to pay to the Administrative Agent, for its own
account, the fees set forth in the Fee Letter at the times and in the amounts
specified therein. The fees payable to the Administrative Agent under the Fee
Letter (i) will be in addition to reimbursement of the Administrative Agent’s
out-of-pocket expenses in accordance with Section 10.03(a) and (ii) shall be
fully earned when due and shall not be refundable for any reason whatsoever.

Section 2.11    Increased Costs.

(a)    If any Change in Law shall subject any Recipient to any Taxes (other than
(i) Indemnified Taxes, (ii) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (iii) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto and the
result shall be to increase the cost to such Recipient of making, converting to,
continuing or maintaining any Loan or maintaining its obligations to make any
such Loan or to reduce the amount of any sum received or receivable by such
Recipient hereunder (whether of principal, interest or any other amount), then
the Borrower will pay to such Recipient such additional amount or amounts as
will compensate such Recipient for such additional costs incurred or reduction
suffered.

(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender such Lender’s holding company for any such reduction
suffered.

(c)    A certificate of a Recipient setting forth the amount or amounts
necessary to compensate such Recipient or its holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section shall be delivered to
the Borrower (with a copy to the Administrative Agent) and shall be conclusive
absent manifest error. The Borrower shall pay such Recipient the amount shown as
due on any such certificate within 10 Business Days after receipt thereof.

(d)    Failure or delay on the part of any Recipient to demand compensation
pursuant to this Section shall not constitute a waiver of such Recipient’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Recipient pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Recipient
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Recipient’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

Page 31



--------------------------------------------------------------------------------

Section 2.12    Taxes.

(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings of Indemnified Taxes applicable to additional sums payable under
this Section 2.12) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

(b)    Payment of Other Taxes by the Borrower. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 2.12,
such Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(d)    Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 Business Days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the

 

Page 32



--------------------------------------------------------------------------------

Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.12(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding Tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or
applicable successor form) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2)    executed copies of IRS Form W-8ECI;

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form); or

(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (or applicable successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form
W-9, and/or other

 

Page 33



--------------------------------------------------------------------------------

certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit H-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Recipient under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Recipient were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)    Status of Administrative Agent. On or before the date on which Wilmington
Trust, National Association (and any successor or replacement Administrative
Agent) becomes the Administrative Agent hereunder, it shall deliver to the
Borrower two executed copies of either (i) IRS Form W-9, or (ii) IRS Form W-8ECI
(with respect to any payments to be received on its own behalf) and IRS Form
W-8IMY (for all other payments), establishing that the Borrower can make
payments to the Administrative Agent without deduction or withholding of any
Taxes imposed by the United States, including Taxes imposed under FATCA.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.12 (including by
the payment of additional amounts pursuant to this Section 2.12), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.12 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental

 

Page 34



--------------------------------------------------------------------------------

Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i)    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Agreement, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) each Loan as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(j)    Survival. Each party’s obligations under this Section 2.12 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.13    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.11
or Section 2.12, or otherwise) prior to 2:00 p.m. New York City Time on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at such account as may be specified by
the Administrative Agent, except that payments pursuant to Section 2.11,
Section 2.12 and Section 10.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest, premiums
and fees then due hereunder, such funds shall be applied (i) first, towards
payment of fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of fees then due to such parties, (ii) second,
towards payment of interest and premiums then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and premiums
then due to such parties and (iii) third, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be

 

Page 35



--------------------------------------------------------------------------------

rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this paragraph shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d)    Unless the Administrative Agent shall have received written notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), Section 2.12(d) or Section 10.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations to it under such
Sections until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Section 3.01    Organization; Powers. Each Credit Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

Section 3.02    Authorization; Enforceability. The Transactions are within each
Credit Party’s corporate, limited liability company or partnership powers and
have been duly authorized by all necessary corporate, limited liability company
or partnership and, if required, actions by equity holders. This Agreement has
been duly executed and delivered by each Credit Party and constitutes a legal,
valid and binding obligation of each Credit Party, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority,

 

Page 36



--------------------------------------------------------------------------------

except such as have been obtained or made and are in full force and effect or
have been made or to be made in connection with the filing of any Security
Documents, financing statements, or other registrations or filings to secure the
Obligations, (b) will not violate any Requirement of Law applicable to the
Borrower or any Subsidiary, (c) will not violate or result in a default under
any indenture, agreement or other instrument evidencing Material Indebtedness,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any Subsidiary, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any Subsidiary not
otherwise permitted under Section 6.03.

Section 3.04    Financial Condition; No Material Adverse Change.

(a)    The Borrower has heretofore furnished to the Administrative Agent and the
Lenders (i) the audited consolidated balance sheet and related statements of
income, stockholders equity and cash flows of the Borrower and its Consolidated
Subsidiaries as of and for the fiscal year ended December 31, 2015, reported on
by BDO USA, LLP, independent public accountants and (ii) the unaudited
consolidated balance sheet and related statements of income, stockholders equity
and cash flows of the Borrower and its Consolidated Subsidiaries as of and for
the fiscal quarter ended September 30, 2016. Such financial statements, together
with any notes and management discussions related to such financials appearing
in the Borrower’s Form 10-K filed with the SEC on March 10, 2016 and the
Borrower’s Form 10-Q filed with the SEC on November 3, 2016 present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its Consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP and, except as set forth on Schedule 3.04,
show all material indebtedness and other liabilities, direct or contingent, of
the Borrower and its Consolidated Subsidiaries as of the date thereof, including
material commitments and Indebtedness.

(b)    Since September 30, 2016, no event or circumstance which has had or could
reasonably be expected to have a Material Adverse Effect has occurred.

Section 3.05    Properties.

(a)    Except as otherwise provided in 3.05(c) with respect to Oil and Gas
Property the Borrower and each Subsidiary has good title to, or valid leasehold
interests in, all its real and personal property material to its business,
except for (i) minor defects in title that do not, in the aggregate, interfere
with its ability to conduct its business as currently conducted and (ii) Liens
permitted under Section 6.03.

(b)    The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and such
Subsidiaries, as the case may be, does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(c)    Each Credit Party has good and defensible title to all Proved Reserves
included in the Oil and Gas Property described in the most recent Reserve Report
provided to the Administrative Agent and the Majority Lenders (other than such
Proved Reserves that have been subsequently disposed of and disclosed on
Schedule 3.19), free and clear of all Liens except Liens permitted under
Section 6.03. All such proved Oil and Gas Property are valid, subsisting, and in
full force and effect in all material respects, and all rentals, royalties, and
other amounts due and payable in respect thereof have been duly paid except for
such rentals, royalties and other amounts that are amounts being contested in
good faith by appropriate proceedings and for which the Borrower or the
applicable Subsidiary has set aside on its books adequate reserves, or except to
the extent such rentals, royalties and other amounts due, if left unpaid, would
not result in the loss or forfeiture of Oil and Gas Property having an aggregate
fair market value in excess of $5,000,000. Without regard to any consent or
non-consent provisions of any joint operating agreement covering any Credit
Party’s proved Oil and Gas Property, such Credit Party’s share of (a) the costs
for the proved Oil and Gas Property

 

Page 37



--------------------------------------------------------------------------------

described in the Reserve Report (other than for such proved Oil and Gas Property
that have been subsequently disposed of and disclosed on Schedule 3.19) is not
materially greater than the decimal fraction set forth in the Reserve Report,
before and after payout, as the case may be, and described therein by the
respective designations “working interests,” “WI,” “gross working interest,”
“GWI,” or similar terms (except in such cases where there is a corresponding
increase in the net revenue interest), and (b) production from, allocated to, or
attributed to such proved Oil and Gas Property is not materially less than the
decimal fraction set forth in the Reserve Report, before and after payout, as
the case may be, and described therein by the designations “net revenue
interest,” “NRI,” or similar terms. The wells drilled in respect of proved
producing Oil and Gas Property described in the Reserve Report (other than wells
drilled in respect of such proved producing Oil and Gas Property that have been
subsequently disposed of and disclosed on Schedule 3.19) (1) are capable of, and
are presently, either producing Hydrocarbons in commercially profitable
quantities or in the process of being worked over or enhanced, and the Credit
Party that owns such proved producing Oil and Gas Property is currently
receiving payments for its share of production, with no funds in respect of any
thereof being presently held in suspense, other than any such funds being held
in suspense pending delivery of appropriate division orders, (2) have been
drilled, bottomed, completed, and operated in compliance with all applicable
laws, and (3) are not subject to any penalty in production by reason of such
well having produced in excess of its allowable production; except where any
failure to comply with clauses (2) or (3) would not have a Material Adverse
Effect.

(d)    No Credit Party has knowledge that a default exists under any of the
terms or provisions, express or implied, of any of the leases and term mineral
interests in the Oil and Gas Properties evaluated in the most recently delivered
Reserve Report (other than any thereof Disposed of in a Disposition permitted by
this Agreement) or under any agreement to which the same are subject that would
materially and adversely affect the rights of the Credit Parties with respect to
the Oil and Gas Properties to which such lease, interest, or agreement relates.

(e)    Except as otherwise permitted hereunder, there are no obligations under
any Oil and Gas Property or contract or agreement which require the drilling of
additional wells or operations to earn or to continue to hold any of the Oil and
Gas Properties in force and effect, except leases in the primary term and those
under customary continuous operations provisions that may be found in one or
more of the Borrower’s or any Subsidiaries oil and gas and/or oil, gas and
mineral leases.

(f)    To the extent required hereunder, all material necessary regulatory
filings have been properly made in connection with the drilling, completion and
operation of the wells on or attributable to the Oil and Gas Properties and all
other operations related thereto.

(g)    To the extent required hereunder, all production and sales of
Hydrocarbons produced or sold from the Oil and Gas Properties have been made
materially in accordance with any applicable allowables (plus permitted
tolerances) imposed by any Governmental Authorities except for where the failure
to so comply could not reasonably be expected to result in a Material Adverse
Effect.

(h)    No Credit Party has collected any proceeds from the sale of Hydrocarbons
produced from the Oil and Gas Properties which are subject to any material
refund obligation except for where the failure to so comply could not reasonably
be expected to result in a Material Adverse Effect.

(i)    The Mortgaged Properties, together with any Drillco Excluded Property
listed on Schedule 1.01(b) and the Subject Leases listed on Schedule 1.01(c)
constitute all of the Hydrocarbon Interests owned by the Credit Parties as of
the Effective Date.

 

Page 38



--------------------------------------------------------------------------------

Section 3.06    Litigation and Environmental Matters.

(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary, (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect after taking into account
insurance proceeds or other recoveries from third parties actually received
(other than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.

(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect after taking into account insurance
proceeds or other recoveries from third parties actually received, neither the
Borrower nor any Subsidiary, to the Borrower’s knowledge, (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any claim with respect to any Environmental Liability.

Section 3.07    Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with all Requirements of Law applicable to it or its
property, its Organizational Documents and all indentures, agreements and other
instruments binding upon it or its property, except in each case where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

Section 3.08    Investment Company Status. Neither the Borrower nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09    Taxes. The Borrower and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

Section 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of FASB Statement 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan by an amount that could reasonably be expected to result in
Material Adverse Effect, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of FASB Statement 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans by an amount that could reasonably be expected to
result in Material Adverse Effect.

Section 3.11    Disclosure. The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any Subsidiary is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the other reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower or any Subsidiary to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading as of the date made or
deemed made; provided

 

Page 39



--------------------------------------------------------------------------------

that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based on assumptions
believed to be reasonable at the time and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date.

Section 3.12    Labor Matters. There are no strikes, lockouts or slowdowns
against the Borrower or any of its Subsidiaries pending or, to the knowledge of
the Borrower, threatened that could reasonably be expected to have a Material
Adverse Effect. The hours worked by and payments made to employees of the
Borrower and, to the knowledge of the Borrower, to employees of its Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other Law
dealing with such matters to the extent that such violation could reasonably be
expected to have a Material Adverse Effect.

Section 3.13    Capitalization. Schedule 3.13 lists as of the Effective Date,
(a) for the Borrower and each Subsidiary, its full legal name and its
jurisdiction of organization and (b) for each Subsidiary, the number of shares
of capital stock or other Capital Stock outstanding and the owner(s) of such
shares or Capital Stock.

Section 3.14    Margin Stock. Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board), and no part of the proceeds of the
Loans will be used to purchase or carry any margin stock or to extend credit to
others for the purpose of purchasing or carrying margin stock.

Section 3.15    Bank Accounts. Schedule 3.15 lists all accounts maintained by or
for the benefit of any Credit Party with any bank or financial institution.

Section 3.16    Insurance. Customary insurance certificates have been furnished
by the Borrower to the Administrative Agent and the Lenders as of the Effective
Date demonstrating the Borrower’s and the Subsidiaries’ compliance with Section
5.05(b).

Section 3.17    Material Contracts. Schedule 3.17 contains a complete and
accurate list of each contract, agreement or commitment, whether oral or
written, to which any Credit Party is a party or by which it is bound, and which
are currently effective, that are: (i) non-competition agreements or other
agreements or obligations that purport to limit in any material respect the
manner in which, or the localities in which, all or any material portion of any
Credit Party’s business is conducted; (ii) contracts with one year or greater
remaining duration, or that cannot be canceled on 90 days’ notice or less;
(iii) agreements for the borrowing of money; (iv) employment agreements,
consulting agreements or other contract for services involving a payment of more
than $500,000 annually; (v) leases with respect to any property, real or
personal (other than leases constituting Mortgaged Properties); (vi) Production
Payments or Advance Payment Contracts; (vii) agreements for a purchase or sale
of assets, securities or a business, or otherwise obligating any Credit Party to
pay any consideration of more than $500,000; (viii) agreements with any agent,
dealer or distributor, including all such agreements relating to the gathering
and/or marketing of Hydrocarbons; (ix) stand-by letters of credit, guarantee or
performance bond; (x) agreements not made in the ordinary course of business;
and (xi) material contracts to which any Credit Party is a party that would
terminate or become terminable, require any Credit Party to take any action,
cause any Credit Party to lose any material benefits or give to others any
rights of amendment, acceleration, suspension, revocation or cancellation, under
any such contract as a result of the transactions contemplated in this Agreement
(each of the foregoing, a “Material Contract”).

Section 3.18    Gas Imbalances. Except as set forth in Schedule 3.18, on a net
basis there are no Gas Imbalances, take or pay or other prepayments with respect
to any Oil and Gas Properties which would require any Credit Party to deliver
Hydrocarbons produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor other than that which
do not result in any Credit Party or any Subsidiary having net aggregate
liability in excess of $5,000,000.

 

Page 40



--------------------------------------------------------------------------------

Section 3.19    Reserve Reports. To Borrower’s knowledge, (i) the assumptions
stated or used in the preparation of each Reserve Report are reasonable (it
being understood by Administrative Agent and the Lenders that assumptions as to
future results are subject to uncertainty and that no assurance can be given
that any particular projections will be realized to the extent beyond any Credit
Party’s control), (ii) all information furnished by any Credit Party to the
Petroleum Engineers for use in the preparation of each Reserve Report was
accurate in all material respects at the time furnished or was subsequently
corrected, (iii) except as set forth on Schedule 3.19, there has been no
decrease in the amount of the estimated Proved Reserves shown in any Reserve
Report since the date thereof, except for changes which have occurred as a
result of production in the ordinary course of business, and (iv) at the time
furnished, no Reserve Report omitted any statement or information necessary to
cause the same not to be misleading to Administrative Agent and the Lenders in
any material respect.

Section 3.20    Sale of Production. No Oil and Gas Property is subject to any
Advance Payment Contract or any contract whereby payments are made to any Credit
Party other than by checks, drafts, wire transfer advices or other similar
writings, instruments or communications for the immediate payment of money.
Except for production sales contracts, processing agreements, transportation
agreements and other agreements relating to the marketing of production that are
listed on Schedule 3.20 in connection with the Oil and Gas Properties to which
such contract or agreement relates: (i) no Oil and Gas Property is subject to
any contractual or other arrangement for the sale, processing or transportation
of production (or otherwise related to the marketing of production) which cannot
be canceled on one year’s (or fewer) notice, other than as consented to by the
Majority Lenders, and (ii) all contractual or other arrangements for the sale,
processing or transportation of production (or otherwise related to the
marketing of production) are bona fide arm’s length transactions made on the
best terms available with third parties not affiliated with any Credit Party.
Each Credit Party is presently receiving a price for all production from (or
attributable to) each Oil and Gas Property covered by a production sales
contract or marketing contract listed on Schedule 3.20 that is computed in
accordance with the terms of such contract, and no Credit Party is having
deliveries of production from such Oil and Gas Property curtailed substantially
below such Property’s delivery capacity.

Section 3.21    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents insofar as the same are
acting on behalf of the Borrower or its Subsidiaries, (i) are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and
(ii) have not and will not do business, enter into transactions or store with,
purchase or receive money from, transport from, to or with, sell goods or give
money to, a Sanctioned Person. None of (a) the Borrower, any Subsidiary or any
of their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. The making of the Loans, use of proceeds thereof
or other transaction contemplated by the Credit Agreement will not violate
Anti-Corruption Laws or applicable Sanctions.

Section 3.22    No Foreign Operations. The Borrower and its Subsidiaries do not
operate their business outside the geographical boundaries of the United States.

Section 3.23    Solvency. Before and after giving effect to the making of Loans
and the application of the proceeds hereof, the Credit Parties, taken as a
whole, are Solvent.

 

Page 41



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS

Section 4.01    Effective Date. This Agreement shall become effective on the
date on which each of the following conditions is satisfied or waived in
accordance with Section 10.02 (such date, the “Effective Date”):

(a)    The Collateral Agent and the Lead Lender shall have received the Master
Assignment, duly executed and delivered by the Existing Administrative Agent and
the Existing Lenders, which assignment shall be in form and substance acceptable
to the Lead Lender (with such changes thereto as may be reasonably requested by
the Collateral Agent).

(b)    The Administrative Agent and the Majority Lenders shall have received
from each party hereto either a counterpart of this Agreement signed on behalf
of such party or written evidence satisfactory to the Administrative Agent and
the Majority Lenders (which may include electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(c)    The Administrative Agent and the Majority Lenders shall have received
(i) schedules to this Agreement in form and substance satisfactory to the
Administrative Agent and the Majority Lenders, (ii) the Security Agreement,
together with such other assignments, conveyances, amendments, agreements and
other writings, including, without limitation, UCC-1 financing statements,
necessary to create first priority Liens, subject in priority only to Permitted
Prior Liens, in all of the Collateral in which a security interest is required
to be granted in favor of the Administrative Agent pursuant to the Security
Documents, including all of the Capital Stock of each Subsidiary now or
hereafter owned by Borrower or any Subsidiary and (iii) a Mortgage covering each
of the Mortgaged Properties.

(d)    The Administrative Agent and the Majority Lenders shall have received
(i) a certificate of each Credit Party, dated the Effective Date and executed by
its Secretary or Assistant Secretary or a Responsible Officer of such Credit
Party, which shall (A) certify the resolutions of its board of directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the officers of such Credit Party authorized to sign the Loan
Documents to which it is a party, and (C) contain appropriate attachments,
including the certificate of formation or articles of incorporation or
organization of such Credit Party certified by the relevant authority of the
jurisdiction of organization of such Credit Party and a true and correct copy of
its by-laws or operating, management or partnership agreement and (ii) a good
standing certificate for each Credit Party from its jurisdiction of
organization,

(e)    The Administrative Agent and the Majority Lenders shall have received,
and the Borrower shall have requested, a favorable written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of each
of Vinson & Elkins, LLP, counsel for the Credit Parties, and Hall, Estill,
Hardwick, Gable, Golden & Nelson, P.C., special Oklahoma counsel for the Credit
Parties, in each covering such matters relating to the Credit Parties, this
Agreement or the Transactions as the Majority Lenders shall reasonably request.

(f)     The Administrative Agent and the Majority Lenders shall have received
(i) a certificate, dated the Effective Date and signed by a Responsible Officer
of the Borrower, confirming that the Credit Parties have (A) complied with the
conditions set forth in paragraphs (h), (i), (o) and (p) of this Section 4.01
and (B) complied with the requirements of Section 5.10 and Section 5.11 and
(ii) customary insurance certificates issued by the insurance agent or broker of
the Borrower demonstrating compliance with Section 5.50(b).

 

Page 42



--------------------------------------------------------------------------------

(g)    The Administrative Agent and the Majority Lenders shall have received
such financing statements (including, without limitation, the financing
statements referenced in clause (f) above) as the Majority Lenders shall specify
to fully evidence and perfect all Liens contemplated by the Loan Documents, all
of which shall be filed of record by Majority Lenders in such jurisdictions as
the Majority Lenders shall require in its sole discretion.

(h)    Each Credit Party shall have obtained all approvals required from any
Governmental Authority and all consents of other Persons, in each case that are
necessary or, in the reasonable discretion of the Majority Lenders, advisable in
connection with the Transactions and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to the
Majority Lenders. All applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Loan Documents or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.

(i)    There shall not exist any action, suit, investigation, litigation or
proceeding or other legal or regulatory developments, pending or threatened in
any court or before any arbitrator or Governmental Authority that, in the
reasonable opinion of the Majority Lenders, singly or in the aggregate,
materially impairs the Transactions, the financing thereof or any of the other
transactions contemplated by the Loan Documents or that could reasonably be
expected to result in a Material Adverse Effect.

(j)    All partnership, corporate and other proceedings taken or to be taken in
connection with the Transactions and all documents incidental thereto shall be
reasonably satisfactory in form and substance to the Majority Lenders and their
counsel, and Majority Lenders and such counsel shall have received all such
certified copies of such documents as Majority Lenders may reasonably request.

(k)    The Administrative Agent and the Lenders shall have received the
Projections, the operating budget for fiscal year 2017 and all of the financial
statements described in Section 3.04(a).

(l)    The Administrative Agent and the Lead Lender shall have received a true
and correct copies of each of the Securities Purchase Agreement and the
Convertible Indenture, in each case duly executed by the Borrower and the
Subsidiaries party thereto; and all other conditions precedent under the
Securities Purchase Agreement to the issuance and sale of the Common Stock and
the Convertible Notes on the Effective Date (other than the execution and
delivery of this Agreement and the concurrent advancement of Loans hereunder)
shall have been satisfied or waived in accordance with the terms of the
Securities Purchase Agreement.

(m)    The Administrative Agent and the Majority Lenders shall have received a
true and complete copy of the Reserve Report most recently delivered to the
Existing Administrative Agent.

(n)    The Administrative Agent and the Majority Lenders shall have received
such other instruments and documents incidental and appropriate to the
transactions provided for herein as the Majority Lenders or their special
counsel may reasonably request prior to the Effective Date, and all such
documents shall be in form and substance satisfactory to the Majority Lenders.

(o)    The representations and warranties of each Credit Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the Effective Date (other than those representations and
warranties that are subject to a materiality qualifier, in which case such
representations and warranties shall be true and correct in all respects),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date (other than those representations and
warranties that are subject to a materiality qualifier, in which case such
representations and warranties are true and correct in all respects as of such
earlier date).

 

Page 43



--------------------------------------------------------------------------------

(p)    No Default shall have occurred and be continuing.

(q)    The Administrative Agent shall have received, at least five Business Days
prior to the Effective Date (or such shorter period as agreed to by the
Administrative Agent in its sole discretion), all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act,
that is requested by the Administrative Agent or any Lender in writing at least
five Business Days prior to the Effective Date.

(r)    The Administrative Agent and the Majority Lenders shall have received a
Borrowing Request acceptable to the Administrative Agent and the Majority
Lenders and in accordance with Section 2.03 setting forth the amount of the
Loans requested by the Borrower on the Effective Date and the accounts to which
such Loans are to be funded.

(s)    The Majority Lenders shall have received evidence that arrangements have
been made for two directors, officers or other representatives designated by
Ares reasonably acceptable to the Majority Lenders to be appointed as members of
the board of directors of the Borrower.

(t)    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on the Effective Date under this Agreement, and
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder, including all reasonable fees, expenses and
disbursements of counsel for the Administrative Agent and Majority Lenders to
the extent invoiced on or prior to the Effective Date, together with such
additional amounts as shall constitute such counsel’s reasonable estimate of
expenses and disbursements to be incurred by such counsel in connection with the
recording and filing of Mortgages (and/or Mortgage amendments) and financing
statements; provided, that, such estimate shall not thereafter preclude further
settling of accounts between the Borrower and the Administrative Agent. The
Administrative Agent shall have received a fully executed copy of the Fee
Letter.

(u)    Each Lender that has requested the delivery of a promissory note pursuant
to and in accordance with Section 2.05(e) shall have received promissory notes
duly executed by the Borrower.

The Majority Lenders shall notify the Administrative Agent of the Effective Date
and such notice shall be conclusive and binding. Notwithstanding the foregoing,
at the option of the Lenders, their respective obligations to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 2:00 p.m., New
York City time, on March 15, 2017 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time). Without
limiting the generality of the provisions of Article IX, for purposes of
determining compliance with the conditions specified in this Article IV, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Effective Date specifying
its objection thereto.

 

Page 44



--------------------------------------------------------------------------------

ARTICLE V.

AFFIRMATIVE COVENANTS

Until the Obligations (other than contingent indemnification obligations for
which no claim has been asserted) shall have been paid in full, the Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

Section 5.01    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a)    within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Consolidated
Subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
BDO USA, LLP or other independent public accountants reasonably acceptable to
the Majority Lenders (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit other than a “going concern” qualification solely as to the Maturity Date
occurring within the 12-month period following the date of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

(b)    within 60 days after the end of each fiscal quarter of the Borrower, the
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows of the Borrower and its Consolidated Subsidiaries as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c)    within three Business Days following the delivery of any financial
statements under clause (a) or (b) above, a certificate in a form reasonably
acceptable to Majority Lenders signed by a Financial Officer of the Borrower
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto;

(d)    concurrently with the delivery of financial statements under clause (a)
or (b) above, notice of the date and time of a conference call with Lenders to
discuss financial information, which conference calls the Borrower shall host
not later than five Business Days after such distribution; provided that any
conference call hosted by the Borrower which is generally available to holders
of its debt and/or equity securities shall satisfy this condition;

(e)    within 60 days after the conclusion of each fiscal year, the Borrower’s
annual operating and capital expenditure budgets, and financial forecasts,
including cash flow projections covering proposed fundings, repayments,
additional advances, investments and other cash receipts and disbursements, each
for the following fiscal year in a format reasonably consistent with
projections, budgets and forecasts theretofore provided to the Administrative
Agent and the Lenders, and promptly following the preparation thereof, material
updates to any of the foregoing from time to time prepared by management of the
Borrower;

(f)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;

 

Page 45



--------------------------------------------------------------------------------

(g)    within 45 days following June 30th of each year and within 90 days
following December 31st of each year, the Borrower shall furnish or make
available to the Administrative Agent and each Lender (i) a Reserve Report in
form and substance satisfactory to the Majority Lenders in their reasonable
discretion and prepared as of the immediately preceding June 30th or December
31st, as applicable, which Reserve Report, in the case of each December 31
report shall be prepared or audited by an Approved Petroleum Engineer and in the
case of each other Reserve Report shall be prepared by one or more petroleum
engineers employed by the Borrower or, at the Borrower’s election, by an
Approved Petroleum Engineer; said Reserve Report to utilize economic and pricing
parameters consistent with those set forth in the definition of Reserve Report,
together with a Reserve Report Certificate;

(h)    together with each Reserve Report required to be delivered under Section
5.01(g), a report, in reasonable detail, setting forth (i) the Swap Agreements
then in effect, the notional volumes of and prices for, on a monthly basis and
in the aggregate, the Hydrocarbons for each such Swap Agreement and the term of
each such Swap Agreement, (ii) the notional volumes of Hydrocarbons for each
such Swap Agreement and (iii) a list of the customers comprising 80% of the
Hydrocarbons (by value) being purchased from the Borrower or any Subsidiary in
the six month period prior to the “as of” date of the most recently delivered
Reserve Report or Reserve Report, as applicable; and

(i)    together with each Reserve Report delivered under Section 5.01(g) for the
period ending June 30th and December 31st of each year, (i) any updated
production history of the Proved Reserves of the Credit Parties as of such date,
(ii) the lease operating expenses attributable to the Oil and Gas Properties of
the Credit Parties for the prior 12-month period ending on the effective date of
the applicable Reserve Report, and (iii) any other information as to the
operations of Borrower and its Subsidiaries as reasonably requested by
Administrative Agent;

(j)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to this Section 5.01 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (1) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet at
www.gastar.com, or (2) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) upon request,
the Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent (by electronic mail) and, upon request, each
Lender (by electronic mail) of the posting of any such documents and, upon
request, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

Page 46



--------------------------------------------------------------------------------

Section 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)    as soon as possible, but in any event within 5 days of obtaining
knowledge thereof, (i) the occurrence of any Default, (ii) the occurrence of any
“default” or “event of default” under any Material Indebtedness or (iii) the
occurrence of any default under the DrillCo Operating Agreement;

(b)    as soon as possible, but in any event within 20 days after obtaining
knowledge of the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Credit
Party or any Affiliate thereof that, if adversely determined, could reasonably
be expected to result in a Material Adverse Effect;

(c)    as soon as possible, but in any event within 20 days after the occurrence
of any ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(d)    as soon as possible, but in any event within 20 days after obtaining
knowledge of any release by any Credit Party, or any other Person of any
Hazardous Material into the environment, which could reasonably be expected to
have a Material Adverse Effect;

(e)    as soon as possible, but in any event within 20 days after any notice
alleging any violation of any Environmental Law by any Credit Party or any other
Environmental Liability, which could reasonably be expected to have a Material
Adverse Effect;

(f)    as soon as possible, but in any event within 20 days after the occurrence
of any breach or default under, or repudiation or termination of, any Material
Sales Contract, which could reasonably be expected to have a Material Adverse
Effect; and

(g)    as soon as possible, but in any event within five days after becoming
aware of any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

(h)    within three days after the date on which any Credit Party provides
written notice to the DrillCo Investor that an Initial Reversion Date (as
defined in the DrillCo Agreement) or Final Reversion Date (as defined in the
DrillCo Agreement) has occurred, the Borrower shall provide a copy of such
notice to the Administrative Agent and the Lenders. Within three Business Days
of any Credit Party receiving a Wellbore Assignment from the DrillCo Investor
covering an Initial Reversionary Share (as defined in the DrillCo Agreement) or
a Final Reversionary Share (as defined in the DrillCo Agreement), the Borrower
shall notify the Administrative Agent of the same.

To the extent applicable, each notice delivered under this Section shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

Section 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.04 or any
Disposition permitted under Section 6.05 nor shall the Borrower or any
Subsidiary be required to preserve any right or franchise unrelated to the Oil
and Gas Property if the Borrower or such Subsidiary determines that the
preservation thereof is no longer desirable in the conduct of its business and
that the loss thereof is not adverse in any material respect to the
Administrative Agent or any Lender.

Section 5.04    Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities, before the same
shall become delinquent or in default, except

 

Page 47



--------------------------------------------------------------------------------

where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, or (b) the failure to make such payment could not reasonably be expected
to result in a Material Adverse Effect.

Section 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each Subsidiary and use commercially reasonable efforts to cause each
operator of Oil and Gas Property:

(a)    keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and

(b)    maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations. Upon request of the Administrative Agent, the Borrower will
furnish or cause to be furnished to the Administrative Agent from time to time a
summary of the respective insurance coverage of the Borrower and its
Subsidiaries in form and substance reasonably satisfactory to the Majority
Lenders, and, if requested, will furnish the Administrative Agent copies of the
applicable policies. Upon demand by the Administrative Agent, the Borrower will
cause any insurance policies covering any such property to be endorsed (a) to
provide that such policies may not be cancelled, reduced or affected in any
manner for any reason without 30 days’ prior notice to the Administrative Agent,
(b) to include the Administrative Agent as loss payee with respect to all
property/casualty policies and additional insured with respect to all liability
policies and (c) to provide for such other matters as the Lenders may reasonably
require.

Section 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each Subsidiary to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

Section 5.07    Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all Requirements of Law (including Environmental
Laws) applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 5.08    Environmental Matters. If an Event of Default is continuing or
if the Administrative Agent at any time has a reasonable basis to believe that
there exists a violation of any Environmental Law by the Borrower or any
Subsidiary or that there exists any other Environmental Liabilities that would
in either case reasonably be expected to result in a Material Adverse Effect,
then Borrower and each relevant Subsidiary shall, promptly upon the receipt of a
request from the Administrative Agent, cause the performance of, or allow the
Administrative Agent (or its designee) access to the real property for the
purpose of conducting, an environmental assessment, including subsurface
sampling of soil and groundwater, and cause the preparation of a report. Such
assessments and reports, to the extent not conducted by the Administrative Agent
(or its designee), shall be conducted and prepared by a reputable environmental
consulting firm acceptable to the Majority Lenders and shall be in form and
substance acceptable to the Majority Lenders. Borrower shall be responsible for
(and reimburse the Administrative Agent for) all costs associated with any such
assessments and reports.

Section 5.09    Use of Proceeds. The proceeds of the Loans will be used only to
(a) pay the fees, expenses and transaction costs of the Transactions, (b) repay
Indebtedness outstanding under the Existing

 

Page 48



--------------------------------------------------------------------------------

Credit Agreement, (c) redeem the Existing Notes and (d) finance the working
capital needs of the Borrower, including capital expenditures, and for general
corporate purposes of the Borrower and the Guarantors, in the ordinary course of
business, including the exploration, acquisition and development of Oil and Gas
Property. No part of the proceeds of the Loans will be used, whether directly or
indirectly, to purchase or carry any margin stock (as defined in Regulation U
issued by the Board). The Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of the Loans (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto. The Borrower will not fund all or part
of any repayment of the Obligations out of proceeds derived from transactions
which would be prohibited by Sanctions or would otherwise cause any Person to be
in breach of Sanctions.

Section 5.10    Collateral Matters.

(a)    The Borrower will, and will cause each Guarantor to, at all times
maintain an Acceptable Security Interest in Mortgaged Properties constituting at
least (i) 90% of the PV10 of the Credit Parties’ Proved Reserves attributable to
the Oil and Gas Property evaluated in the most recent Reserve Report provided to
the Administrative Agent pursuant to Section 5.01(g) (other than any DrillCo
Excluded Property and the Proved Reserves attributable thereto) and (ii) 90% of
the net acres of Oil and Gas Properties (other than Proved Reserves and any
DrillCo Excluded Property) as of the most recently ended fiscal quarter
(including the fiscal year end) for which financial statements are available;
provided that each Subject Lease shall be excluded from the calculation set
forth in clause (ii) of this Section 5.10(a) until the earlier of (1) the 90th
day after such Subject Lease is acquired by a Credit Party (or, in the case of
Subject Leases held on the Effective which were not subject to a mortgage under
the Existing Credit Agreement, until the 90th day after the Effective Date), and
(2) the earliest to occur of (A) the date that the third party having a right to
acquire an interest in such Subject Lease has acquired and paid for such
interest, (B) the date that such third party has declined the offer to acquire
such interest and (C) the date that such third party’s right to acquire such
interest has expired.

(b)    With respect to any Oil and Gas Property acquired (including any interest
of a Credit Party in Oil and Gas Properties acquired as the result of the
formation of any pool or unit or acquired with the proceeds of any Disposition,
but excluding DrillCo Excluded Properties) after the Effective Date by any
Credit Party as to which the Administrative Agent, for the benefit of the
Secured Parties, does not have an Acceptable Security Interest (other than any
Real Property not constituting an Oil and Gas Property), such Credit Party
shall:

(i)    with respect to Oil and Gas Properties with any associated Proved
Reserves, promptly, (1) and in any event within 30 days, execute and deliver to
the Administrative Agent such Security Documents or amendments to Security
Documents and take all actions, including without limitation, the filing of any
financing statements or Mortgages, as the Majority Lenders deem reasonably
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, an Acceptable Security Interest in such Property, and
(2) deliver to the Administrative Agent such legal opinions relating to the
matters described in clause (1) immediately preceding as the Administrative
Agent may reasonably request, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Majority Lenders; provided, that,
unless a Property is acquired for a purchase price or other consideration in
excess of $250,000, the Borrower will not be required to take the actions
specified in this Section 5.10(b)(i) prior to the end of the fiscal quarter in
which the acquisition occurs, or if earlier, the date at which the cumulative
amount of purchase price or other consideration for all Property acquired in
such quarter equals or exceeds $250,000, at which time all Property theretofore
acquired and not previously made subject to a Lien in favor of the
Administrative Agent will be made so subject; and

 

Page 49



--------------------------------------------------------------------------------

(ii)    with respect to Oil and Gas Properties without any associated Proved
Reserves, execute and deliver to the Administrative Agent such Security
Documents or amendments to Security Documents and take all actions, including
the filing of any financing statements or Mortgages, as the Majority Lenders
deem necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, an Acceptable Security Interest in such Property
promptly, and in any event within 30 days following the earlier of (1) the end
of the calendar month in which the recorded lease with respect to such Oil and
Gas Property is received by the Borrower and (2) the date such Oil and Gas
Property is acquired if the purchase price of such Oil and Gas Property,
together with all other such property acquired for which no Mortgage has been
filed, equals or exceeds $5,000,000 in the aggregate; provided, that the
Borrower shall not be required to take the actions specified in this Section
5.10(b)(ii) with respect to any Subject Lease until the earlier of (a) the 90th
day after such Subject Lease is acquired by a Credit Party (or, in the case of
Subject Leases held on the Effective Date which were not subject to a mortgage
under the Existing Credit Agreement, the 90th day after the Effective Date), and
(b) the 30th day after the earlier to occur of (A) the date that the third party
having a right to acquire an interest in such Subject Lease has acquired and
paid for such interest, (B) the date that such third party has declined the
offer to acquire such interest and (C) the date that such third party’s right to
acquire such interest has expired.

(c)    So long as no Event of Default has occurred, the Credit Parties may
continue to receive from the purchasers of production all proceeds of the sale
of production, subject, however, to the Liens created under the Security
Documents, which Liens are hereby affirmed and ratified. Upon the occurrence and
during the continuation of an Event of Default, the Administrative Agent and
Lenders may exercise all rights and remedies granted under the Loan Documents
subject to the terms thereof, including the right to obtain possession of all
proceeds of production from such Mortgaged Properties then held by such Credit
Parties or to receive directly from the purchasers of production all other
proceeds of production. In no case shall any failure, whether intentioned or
inadvertent, by the Administrative Agent or Lenders to collect directly any such
proceeds of production from the Mortgaged Properties constitute in any way a
waiver, remission or release of any of their rights under the Security
Documents, nor shall any release of any proceeds of production from any Oil and
Gas Properties by the Administrative Agent or Lenders to any Credit Parties
constitute a waiver, remission, or release of any other proceeds of production
from any Oil and Gas Properties or of any rights of the Administrative Agent or
Lenders to collect other proceeds of production from the Oil and Gas Properties
thereafter.

(d)    If requested by the Administrative Agent, the Borrower shall (i) obtain
an affidavit of Initial Reversion (as defined in the DrillCo Agreement) or Final
Reversion (as defined in the DrillCo Agreement) or release of Liens covering the
Oil and Gas Properties subject to such reversion, in each case, from the DrillCo
Investor in accordance with the terms of the DrillCo Agreement and (ii) grant to
the Administrative Agent an Acceptable Security Interest in the reversionary
interest of the Credit Parties arising from such Reversion (as defined in the
DrillCo Agreement).

Section 5.11    Title Data. The Borrower will, and will cause each Subsidiary
to, by the Effective Date (or a later date acceptable to the Majority Lenders in
their sole discretion) and from time to time thereafter at the request of the
Majority Lenders, deliver to the Administrative Agent title information in form
and substance reasonably acceptable to the Majority Lenders with respect to that
portion of the Oil and Gas Property set forth in the most recent Reserve Report
provided to the Administrative Agent and the Lead Lender as the Lead Lender
shall deem reasonably necessary or appropriate to verify the title of the Credit
Parties to not less than (i) 90% of the PV10 of the Oil and Gas Property (other
than any Drillco Excluded Properties) set forth in such Reserve Report that are
required to be subject to a Mortgage pursuant to Section 5.10 and (ii) 90% of
the net acres of Oil and Gas Properties (other than any DrillCo Excluded
Property).

 

Page 50



--------------------------------------------------------------------------------

Section 5.12    Swap Agreements. Upon the request of the Majority Lenders, the
Borrower shall, within 30 days of such request, provide to the Administrative
Agent and the Majority Lenders copies of all agreements, documents and
instruments evidencing the Swap Agreements not previously delivered to the
Administrative Agent, certified as true and correct by a Responsible Officer of
the Borrower, and such other information regarding such Swap Agreements as the
Majority Lenders may reasonably request.

Section 5.13    Operation of Oil and Gas Property.

(a)    The Borrower will, and will cause each Subsidiary to, maintain, develop
and operate its Oil and Gas Property in a good and workmanlike manner, and
observe and comply with all of the terms and provisions, express or implied, of
all oil and gas leases relating to such Oil and Gas Property so long as such Oil
and Gas Property are capable of producing Hydrocarbons and accompanying elements
in paying quantities, except where such failure to comply could not reasonably
be expected to have a Material Adverse Effect.

(b)    Borrower will, and will cause each Subsidiary to, comply in all respects
with all contracts and agreements applicable to or relating to its Oil and Gas
Property or the production and sale of Hydrocarbons and accompanying elements
therefrom, except to the extent a failure to so comply could not reasonably be
expected to have a Material Adverse Effect.

Section 5.14    Subsidiaries. At the time hereafter that any Subsidiary of the
Borrower is created or acquired, Borrower will (a) promptly take all action
necessary to comply with Section 5.15, (b) promptly take all such action and
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent all such opinions, documents, instruments, agreements, and
certificates similar to those described in Section 4.01(b) and Section 4.01(d)
that the Administrative Agent or the Majority Lenders may reasonably request,
and (c) promptly cause such Subsidiary to (i) become a party to this Agreement
and Guarantee the Obligations by executing and delivering to the Administrative
Agent a Counterpart Agreement in the form of Exhibit C, (ii) to the extent
required to comply with Section 5.10, execute and deliver Mortgages and other
Security Documents creating first priority Liens in favor of the Administrative
Agent, subject in priority only to Permitted Prior Liens, in such Subsidiary’s
Oil and Gas Property and substantially all of such Subsidiary’s personal
property, and (iii) to the extent required to comply with Section 5.11, all
title opinions and other information. Upon delivery of any such Counterpart
Agreement to the Administrative Agent, notice of which is hereby waived by each
Credit Party, such Subsidiary shall be a Guarantor and shall be as fully a party
hereto as if such Subsidiary were an original signatory hereto. Each Credit
Party expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Credit Party
hereunder. This Agreement shall be fully effective as to any Credit Party that
is or becomes a party hereto regardless of whether any other Person becomes or
fails to become or ceases to be a Credit Party hereunder. With respect to each
such Subsidiary, the Borrower shall promptly send to the Administrative Agent
written notice setting forth with respect to such Person the date on which such
Person became a Subsidiary of the Borrower, and supplement the data required to
be set forth in the Schedules to this Agreement as a result of the acquisition
or creation of such Subsidiary; provided that such supplemental data must be
reasonably acceptable to the Majority Lenders.

Section 5.15    Pledged Capital Stock. On the Effective Date and at the time
hereafter that any Subsidiary of the Borrower is created or acquired, the
Borrower and the Subsidiaries (as applicable) shall execute and deliver to the
Administrative Agent for the benefit of the Secured Parties, the Security
Agreement (or an amendment or supplement to, or amendment and restatement of,
the Security Agreement), in form and substance reasonably acceptable to the
Administrative Agent and the Majority Lenders, from the Borrower and/or the
Subsidiaries (as applicable) covering all Capital Stock owned by the Borrower or
the Subsidiaries in such Subsidiary, together with all certificates (or other
evidence acceptable to the Majority Lenders) evidencing the issued and
outstanding Capital Stock of each such Subsidiary of every class owned by such
Credit Party (as applicable) which, if certificated, shall be duly endorsed or
accompanied by stock

 

Page 51



--------------------------------------------------------------------------------

powers executed in blank to the Administrative Agent, as the Administrative
Agent or the Majority Lenders shall deem necessary or appropriate to grant,
evidence and perfect a first priority security interest in the issued and
outstanding Capital Stock owned by Borrower or any Subsidiary in each
Subsidiary.

Section 5.16    Accounts. Subject to Section 5.19, no Credit Party shall
establish or maintain a deposit account, securities account or commodities
account, without executing and delivering to Majority Lenders and the
Administrative Agent a Control Agreement covering the applicable deposit
account, securities account or commodities account, other than with respect to
Excluded Accounts; provided, however, that in the case of any a deposit account,
securities account or commodities account acquired pursuant to an acquisition
permitted under Section 6.07 (and which was not formed in contemplation of such
acquisition), so long as such acquiring Credit Party provides the Majority
Lenders and the Administrative Agent with written notice of the existence of
such deposit account, securities account or commodities account within five
Business Days following the date of such acquisition (or such later date as the
Majority Lenders may agree in their sole discretion), such Credit Party will
have 30 days (or such later date as the Majority Lenders may agree in their sole
discretion) to subject such deposit account, securities account or commodities
account to a Control Agreement. Once a control agreement has been so executed
and delivered, none of the Credit Parties will deposit or maintain Collateral
(including the proceeds thereof) in a deposit account, securities account or
commodities account that is not subject to a control agreement.

Section 5.17    Further Assurances.

(a)    From time to time execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as Administrative Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of more fully perfecting or renewing the rights of Administrative
Agent and the Lenders with respect to the Collateral (or with respect to any
additions thereto or replacements or proceeds or products thereof or with
respect to any other Property hereafter acquired by any Credit Party, which may
be deemed to be part of the Collateral) pursuant hereto or thereto.

(b)    Upon the exercise by the Administrative Agent or any Lender of any power,
right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, execute and deliver, or cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent or such Lender may be
required to obtain from Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

Section 5.18    Redemption of Existing Notes. On the Effective Date, the
Borrower shall deliver a notice of redemption with respect to the Existing Notes
in accordance with the Existing Indenture, and shall redeem all of the
outstanding Existing Notes and will pay to the holders thereof all of the
accrued but unpaid interest thereon, in each case in accordance with the
procedures therefor set forth in the Existing Indenture.

Section 5.19    Post-Closing Matters. Prior to the date 30 days after the
Effective Date, the Administrative Agent and the Majority Lenders shall have
received Control Agreements duly executed and delivered by each of the parties
thereto with respect to all of the Credit Parties’ deposit accounts, securities
accounts and commodity accounts (other than the Excluded Accounts).

 

Page 52



--------------------------------------------------------------------------------

ARTICLE VI.

NEGATIVE COVENANTS

Until the Obligations (other than contingent indemnification obligations for
which no claim has been asserted) shall have been paid in full, the Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

Section 6.01    [Reserved].

Section 6.02    Indebtedness. The Borrower will not, nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

(a)    the Obligations and Guarantees of the Obligations;

(b)    letters of credit not exceeding $7,500,000 in aggregate face amount at
any time outstanding;

(c)    Indebtedness (other than Existing Notes) existing on the Effective Date
and set forth in Schedule 6.02 and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(except by an amount equal to the reasonable premium paid and fees and expenses
reasonably incurred therewith);

(d)    intercompany Indebtedness between the Borrower and any Subsidiary or
between Subsidiaries to the extent permitted by Section 6.07(c); provided that
any such Indebtedness owed by either the Borrower or a Guarantor shall be
subordinated to the Indebtedness on terms set forth in Article VII or on such
terms as are reasonably acceptable to the Majority Lenders; provided, further,
that upon the request of the Administrative Agent or the Majority Lenders at any
time, such Indebtedness shall be evidenced by promissory notes having terms
reasonably satisfactory to the Majority Lenders, and the sole originally
executed counterparts of which shall be pledged and delivered to the
Administrative Agent, for the benefit of the Secured Parties, as security for
the Obligations;

(e)    (i) Indebtedness of the Borrower and the Subsidiaries incurred to finance
the acquisition, construction or improvement of any fixed or capital assets
(including office equipment, data processing equipment and motor vehicles),
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any assets or secured by a Lien on any assets prior to
the acquisition thereof or (ii) any Indebtedness of any Subsidiary issued and
outstanding on or prior to the date on which such Subsidiary was acquired by the
Borrower or any Subsidiary, and not incurred in contemplation thereof, in a
transaction permitted hereunder, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (A) with respect to the Indebtedness incurred pursuant to
clause (i) of this Section 6.02(e), such Indebtedness is incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement and (B) the aggregate principal amount of Indebtedness permitted by
this Section 6.02(e) at any time outstanding shall not exceed $5.0 million;

(f)    Indebtedness (other than Indebtedness for borrowed money) incurred or
deposits made by the Borrower or any Subsidiary (i) under worker’s compensation
laws, unemployment insurance laws or similar legislation, (ii) in connection
with bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which the Borrower or any Subsidiary is a party, (iii) to secure
public or statutory obligations of the Borrower or any Subsidiary, and (iv) of
cash or U.S. Government Securities made to secure the performance of statutory
obligations, surety, stay, customs and appeal bonds to which the Borrower or any
Subsidiary is party in connection with the operation of the Oil and Gas
Property, in each case in the ordinary course of business;

 

Page 53



--------------------------------------------------------------------------------

(g)    provided the Borrower complies with Section 5.18, Indebtedness under the
Existing Notes, including any Indebtedness constituting Guarantees thereof by
the Borrower or any Subsidiary;

(h)    Guarantees in respect of Indebtedness otherwise permitted pursuant to
this Section 6.02;

(i)    Indebtedness in connection with the endorsement of negotiable instruments
and other obligations in respect of cash management services, netting services,
overdraft protection and similar arrangements, in each case in the ordinary
course of business;

(j)    Indebtedness in respect of insurance premium financing for insurance
being acquired or maintained by the Borrower or any Subsidiary under customary
terms and conditions;

(k)    the Convertible Notes, any additional Convertible Notes issued under the
Convertible Indenture after the date hereof representing Paid-In-Kind Principal
(as defined in the Convertible Indenture) and any Permitted Refinancing
Indebtedness thereof; provided that at the time of and immediately after giving
effect to any Permitted Refinancing Indebtedness thereof, no Default shall have
occurred and be continuing; provided, further, that, with respect to any
Indebtedness consisting of Permitted Junior Lien Debt, at least three Business
Days prior to the incurrence of such Indebtedness, the Borrower shall deliver to
the Administrative Agent a certificate of a Responsible Officer certifying that
such Indebtedness is permitted under the Loan Documents;

(l)    Indebtedness consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of the
Borrower in connection with the operation of the Oil and Gas Properties,
including with respect to plugging, facility removal and abandonment of its Oil
and Gas Properties; and

(m)    other unsecured Indebtedness in an aggregate amount outstanding at any
time not to exceed $1,000,000.

Section 6.03    Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
Property now owned or hereafter acquired by it, except:

(a)    any Lien securing obligations under Swap Agreements that constitute
“Secured Obligations” hereunder and the Obligations created pursuant to this
Agreement or the Security Documents;

(b)    Permitted Encumbrances;

(c)    any Lien on any Property of the Borrower or any Subsidiary existing on
the Effective Date and set forth in Schedule 6.03; provided that (i) such Lien
shall not apply to any other Property of the Borrower or any other Subsidiary
(other than proceeds and accessions and additions to such property) and
(ii) such Lien shall secure only those obligations which it secures on the
Effective Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(d)    any Lien existing on any Property prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any Property of any Person that
becomes a Subsidiary after the Effective Date prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien secures Indebtedness permitted
by Section 6.02(d), (ii) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (iii) such Lien shall not apply to any other Property of the
Borrower or any other Subsidiary and (iv) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

Page 54



--------------------------------------------------------------------------------

(e)    Liens on fixed or capital assets (including office equipment, data
processing equipment and motor vehicles) acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (d) of Section 6.02, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iv) such Liens shall not apply to any other
property or assets of the Borrower or any other Subsidiaries (other than
proceeds and accessions and additions to such property);

(f)    Liens securing insurance premium financing under customary terms and
conditions, provided that no such Lien may extend to or cover any property other
than the insurance being acquired with such financing, the proceeds thereof and
any unearned or refunded insurance premiums related thereto;

(g)    Permitted Junior Liens securing Permitted Junior Lien Obligations;

(h)    Liens securing reimbursement obligations under letters of credit incurred
in accordance with Section 6.02(b); and

(i)    Liens arising under the Drillco Operating Agreements provided (1) such
Drillco Operating Agreements do not cover Property located outside of the
DrillCo Contract Area, and (2) such Drillco Operating Agreements are entered
into pursuant to the DrillCo Agreement.

Section 6.04    Fundamental Changes. The Borrower will not, nor will it permit
any of its Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or Dispose of (in
one transaction or in a series of transactions) all or substantially all of its
assets, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing:

(a)    any Subsidiary may merge into the Borrower in a transaction in which the
Borrower is the surviving entity;

(b)    any Subsidiary may merge into any other Subsidiary in a transaction in
which the surviving entity is a Subsidiary;

(c)    any Subsidiary may Dispose of its assets to the Borrower or to another
Subsidiary; and

(d)    Dispositions permitted by Section 6.05 may be made.

Section 6.05    Disposition of Assets. The Borrower will not, and will not
permit any Subsidiary to, Dispose of any property except:

(a)    the sale of Hydrocarbons in the ordinary course of business;

(b)    the Disposition of equipment and other property in the ordinary course of
business, that is obsolete or no longer necessary in the business of the
Borrower or any of its Subsidiaries or that is being replaced by equipment of
comparable value and utility;

(c)    Liens permitted by Section 6.03, Investments permitted by Section 6.07
and Restricted Payments permitted by Section 6.09;

(d)    Dispositions of cash and Cash Equivalents in the ordinary course of
business;

(e)    any Credit Party may Dispose of its property to another Credit Party;

 

Page 55



--------------------------------------------------------------------------------

(f)    sales or discounts of overdue accounts receivable in the ordinary course
of business, in connection with the compromise or collection thereof, and not in
connection with any financing transaction;

(g)    other Dispositions of Oil and Gas Property (other than Hedge
Modifications or Production Payments), provided that:

(i)    the consideration received shall be at least equal to the Fair Market
Value of the Oil and Gas Property subject to such Disposition (and with respect
to Dispositions involving consideration in excess of $2,000,000 individually and
$10,000,000 in the aggregate for all Dispositions pursuant to this Section 6.05,
the Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer certifying that such Disposition was for Fair Market Value);

(ii)    100% of the consideration received by the Borrower or any Subsidiary in
respect of such Disposition is cash or Cash Equivalents; and

(iii)    the Net Cash Proceeds of such Disposition are used to prepay the Loans
to the extent required pursuant to Section 2.07(a).

(h)    substantially contemporaneous (and in any event occurring within 30 days
of each other) Dispositions of Oil and Gas Properties as to which no Proved
Reserves are attributable in exchange for other Oil and Gas Properties provided
that (i) the Fair Market Value of the Oil and Gas Properties exchanged by the
Borrower or its Subsidiary (together with any cash) is reasonably equivalent to
the Fair Market Value of the Oil and Gas Properties (together with any cash) to
be received by the Borrower or its Subsidiary, and (ii) any cash received must
be applied in accordance with Section 2.07;

(i)    Dispositions of seismic, geologic or other data and license rights; and

(j)    Hedge Modifications; provided that the consideration received for such
Hedge Modification is at least equal to Fair Market Value.

(k)    a DrillCo Required Disposition so long as the Administrative Agent (or
any designee thereof) has received within 30 days of the date on which such
DrillCo Required Disposition is effected, a duly executed Mortgage granting an
Acceptable Security Interest in the applicable Credit Party’s interest in the
DrillCo Joint Well that is the subject of such DrillCo Required Disposition
(“DrillCo Mortgage”).

(l)    Dispositions pursuant to a decision not to participate in an Oklahoma
Corporation Commission Force Pooling Order or any relinquishment of any
interests in any oil and gas leases pursuant to a non-consent provision of a
standard form of joint operating agreement.

(m)    Any farm-out, drillco or similar arrangement with respect to any Non-Core
Assets.

(n)    Dispositions of interests in any Subject Lease pursuant to the exercise
by a third party of its right to acquire an interest therein, to the extent and
pursuant to the terms of such right as in effect on the date hereof, which
Disposition is effected on or before the 90th day after such Subject Lease is
acquired by a Credit Party (or, in the case of Subject Leases held on the
Effective Date which were not subject to a mortgage under the Existing Credit
Agreement, the 90th day after the Effective Date).

(o)    Other dispositions and sales of Properties (including any midstream
assets or gathering systems) not otherwise permitted pursuant to this
Section 6.07 having a fair market value not to exceed $5,000,000 in the
aggregate for all dispositions and sales of Properties pursuant to this Section
6.05(l) for the term of this Agreement.

 

Page 56



--------------------------------------------------------------------------------

Section 6.06    Nature of Business. The Borrower will not, nor will it permit
any of its Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Borrower and its Subsidiaries on
the date of execution of this Agreement and businesses reasonably related
thereto.

Section 6.07    Investments. The Borrower will not, nor will it permit any of
its Subsidiaries to, make any Investment, except:

(a)    Investments in Cash Equivalents;

(b)    Investments (i) made by any Credit Party in or to any Credit Party and
(ii) made by any Subsidiary in or to any Credit Party;

(c)    Investments made by the Borrower or any Subsidiary pursuant to the
commitments set forth on Schedule 6.07(c); provided, that the Borrower’s or any
Subsidiary’s commitments set forth on Schedule 6.07(c) shall not be increased or
otherwise altered in any manner adverse to the interests of the Borrower or any
of its Subsidiaries, on the one hand, and the Lenders, on the other hand, unless
otherwise consented to by the Majority Lenders;

(d)    Guarantees constituting Indebtedness permitted by Section 6.02 (other
than guarantees in respect of Capital Lease Obligations) and performance
guarantees, in each case, incurred in the ordinary course of business;

(e)    Investments by the Borrower and its Subsidiaries that are customary in
the oil and gas business and in the ordinary course of the Borrower’s or such
Subsidiary’s business, and in the form of, or pursuant to, oil, gas and mineral
leases, operating agreements, unitization agreements, joint bidding agreements,
services contracts and other similar agreements that a reasonable and prudent
oil and gas industry owner or operator would find acceptable;

(f)    Investments consisting of Swap Agreements to the extent permitted under
Section 6.08;

(g)    Investments existing as of the Effective Date and set forth on Schedule
6.07(g);

(h)    Investments consisting of (i) loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business and (ii) other short term loans to employees not to exceed, with
respect to the foregoing clauses (i) and (ii) together, $250,000 in the
aggregate at any time outstanding;

(i)    demand deposits with financial institutions, prepaid expenses and
extensions of trade credit in the ordinary course of business (and any
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss);

(j)    trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;

(k)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business; provided that, the
aggregate amount of such investment shall not exceed $1,000,000 (other than by
appreciation);

(l)    Investments consisting of any deferred portion of the sales price
received by the Borrower or any Subsidiary in connection with any sale of assets
permitted hereunder;

 

Page 57



--------------------------------------------------------------------------------

(m)    any Investment by the Company or any Subsidiary of the Company in a
Person, if as a result of such Investment (i) such Person becomes a Subsidiary
of the Company; or such Person is merged, consolidated or amalgamated with or
into, or transfers or conveys substantially all of its Properties or assets to,
or is liquidated into, the Company or a Subsidiary of the Company; and

(n)    other investments not to exceed $1,000,000 in the aggregate.

Section 6.08    Swap Agreements. The Borrower will not, nor will the Borrower
permit any of its Subsidiaries to, enter into any Swap Agreement, except Swap
Agreements with Qualified Counterparties entered into in the ordinary course of
business and not for speculative purposes to:

(a)    hedge or mitigate price risks with respect to Hydrocarbons to which the
Borrower or any Subsidiary has actual exposure (whether or not treated as a
hedge for accounting purposes under GAAP); provided that at the time the
Borrower or any Subsidiary enters into any such Swap Agreement, such Swap
Agreement (x) does not have a term greater than 60 months from the date such
Swap Agreement is entered into, and (y) when aggregated with all other Swap
Agreements then in effect would not cause the aggregate notional volume per
month for each of Hydrocarbons, calculated separately, under all Swap Agreements
then in effect (other than Excluded Hedges) to exceed, as of the date such Swap
Agreement is executed, (A) for any month during the forthcoming five-year
period, 100% of the Projected Oil and Gas Production as set forth in clause
(a) of such defined term and (B) for any month during the forthcoming 36-month
period, 75% of the Projected Oil and Gas Production as set forth in clause
(b) of such defined term; and

(b)    effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

Section 6.09    Restricted Payments. The Borrower will not, nor will it permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment; provided that, so long as at the time of
and immediately after giving effect to such Restricted Payment no Default or
Event of Default shall have occurred and be continuing or would occur as a
consequence thereof, the Borrower or any Subsidiary may make the following
Restricted Payments:

(a)    the declaration and payment of dividends or distributions by the Borrower
solely in Capital Stock (other than Disqualified Stock) of the Borrower;

(b)    the declaration and payment of dividends or distributions by any
Subsidiary to the Borrower or any Guarantor;

(c)    the redemption of Existing Notes out of the proceeds of the Loans, the
Convertible Notes and the Common Stock Purchase;

(d)    the principal payment on, defeasance, redemption, repurchase, exchange or
other acquisition or retirement of any Convertible Notes made solely by exchange
for, or out of the proceeds of the substantially concurrent sale or incurrence
of Permitted Refinancing Indebtedness of the Borrower or any Guarantor incurred
pursuant to Section 6.02(l) or Capital Stock (other than Disqualified Stock) of
the Borrower;

(e)    cash dividends on (i) the Series A Preferred Shares and Series B
Preferred Shares, as required under the terms of such securities as in effect on
the date hereof and (ii) any Qualified Preferred Shares; provided that at the
time of and immediately after giving effect to such distribution, (y) no Default
or Event of Default has occurred and is continuing or would result therefrom and
(z) from, and including, August 1, 2018, to, but excluding May 1, 2019, the
Fixed Charge Coverage Ratio is not less than 1.0 to 1.0 and from and after
May 1, 2019, the Fixed Charge Coverage Ratio is not less than 1.25 to 1.0; and

 

Page 58



--------------------------------------------------------------------------------

(f)    the issuance and delivery of shares of common stock of the Borrower to
holders of the Convertible Notes in connection with a conversion by such holders
of Convertible Notes, together with the payment of nominal cash consideration
for fractional common shares thereof, in each case in accordance with the
Convertible Indenture.

Section 6.10    Transactions with Affiliates.

(a)    The Borrower will not, and will not permit any of its Subsidiaries to,
make any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any Property from, or enter into or make or
amend any transaction, contract, agreement, understanding, loan, advance or
guarantee with (or for the benefit of), any Affiliate of the Borrower (each, an
“Affiliate Transaction”), unless:

(i)    the Affiliate Transaction is on terms that are no less favorable to the
Borrower or the relevant Subsidiary than those that would have been obtained in
a comparable transaction by the Borrower or such Subsidiary with an unrelated
Person or, if in the good faith judgment of the Borrower’s Board of Directors,
no comparable transaction is available with which to compare such Affiliate
Transaction, such Affiliate Transaction is otherwise fair to the Borrower or the
relevant Subsidiary from a financial point of view; and

(ii)    the Borrower delivers to the trustee (A) with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
consideration in excess of $10.0 million, a resolution of the Board of Directors
of the Borrower set forth in an officers’ certificate certifying that such
Affiliate Transaction or series of related Affiliate Transactions complies with
this covenant and that such Affiliate Transaction or series of related Affiliate
Transactions has been approved by a majority of the disinterested members of the
Board of Directors of the Borrower; and (B) with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
consideration in excess of $20.0 million, an opinion as to the fairness to the
Borrower or such Subsidiary of such Affiliate Transaction or series of related
Affiliate Transactions from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing.

(b)    Section 6.10(a) will not apply to:

(i)    transactions between or among Credit Parties;

(ii)    payment of reasonable and customary fees and reimbursements of expenses
(pursuant to indemnity arrangements or otherwise) of officers, directors,
employees or consultants of the Borrower or any of its Subsidiaries;

(iii)    Restricted Payments permitted by Section 6.09; and

(iv)    any issuance of Capital Stock (other than Disqualified Stock) of the
Company to Affiliates of the Borrower and the granting of registration and other
customary rights in connection therewith.

Section 6.11    Restrictive Agreements. The Borrower will not, nor will it
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its Property to secure the
Obligations, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Capital Stock or to make

 

Page 59



--------------------------------------------------------------------------------

or repay loans or advances to the Borrower or any Subsidiary or to Guarantee
Indebtedness of the Borrower or any Subsidiary; provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by law or by this
Agreement or the Convertible Indenture (or any documents evidencing or relating
to the issuance of any permitted Senior Notes, any Permitted Refinancing), and
(ii) clause (a) of the foregoing shall not apply to (A) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the Property
securing such Indebtedness, (B) customary provisions in leases and other
contracts restricting the assignment thereof, (C) restrictions with respect to
Oil and Gas Property that are not included in the most recent Reserve Report
delivered to the Administrative Agent and (D) provisions of the DrillCo
Agreement pursuant to which the Credit Parties agree not to grant Liens that can
be perfected with recordings in the applicable county records securing the
Obligations on any Properties in the DrillCo Contract Area (other than Wellbore
Liens permitted hereunder and Liens on Non-DrillCo Assets).

Section 6.12    Disqualified Stock. The Borrower will not, nor will it permit
any of its Subsidiaries to, issue any Disqualified Stock.

Section 6.13    Certain Amendments to Organizational Documents and Convertible
Notes. The Borrower will not, nor will it permit any of its Subsidiaries to:

(a)    enter into or permit any modification or amendment of, or waive any
material right or obligation of any Person under its Organizational Documents if
the effect thereof would be materially adverse to the Administrative Agent or
any Lender or violate Section 6.11; or

(b)    enter into or permit any modification or amendment of the Convertible
Notes the effect of which is to (i) increase the maximum principal amount of the
Convertible Notes or the rate of interest on any of the Convertible Notes (other
than as a result of the imposition of a default rate of interest in accordance
with the terms of the Convertible Notes), (ii) change or add any event of
default or any covenant with respect to the Convertible Notes if the effect of
such change or addition is to cause any one or more of the Convertible Notes to
be more restrictive on the Borrower or any of its Subsidiaries than such
Convertible Notes were prior to such change or addition, (iii) shorten the dates
upon which scheduled payments of principal or interest on the Convertible Notes
are due, (iv) change any redemption or prepayment provisions of the Convertible
Notes, (v) grant any Liens in any assets of the Borrower or any of its
Subsidiaries except for Permitted Junior Liens, or (vi) permit any Subsidiary to
Guarantee the Convertible Notes unless such Subsidiary is (or concurrently with
any such Guarantee becomes) a Guarantor hereunder.

Section 6.14    Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities. The Borrower will not, nor will it permit any Subsidiary to, enter
into or suffer to exist any Sale and Leaseback Transaction or any other
transaction pursuant to which it incurs or has incurred Off-Balance Sheet
Liabilities.

Section 6.15    DrillCo Restrictions. Without the prior written consent of the
Majority Lenders, no Credit Party shall amend or otherwise modify the DrillCo
Agreement in a manner materially adverse to the Lenders, including, without
limitation, any amendment or modification which would (a) increases the number
of Joint Wells (as defined in the Drillco Agreement) above sixty (60); (b)
materially changes the area subject to the Joint Development Agreement; or
(c) materially change any economic terms or provision of the Joint Development
Agreement, including with respect to the costs to be borne by the Company.

Section 6.16    Lease Restrictions. The Borrower and its Subsidiaries shall not,
without the consent of the Majority Lenders, allow more than 10% of the net
acreage consisting of Oil and Gas Properties of the Borrower and its
Subsidiaries, measured as of the Effective Date, to lapse, expire or otherwise
terminate in any manner without such Oil and Gas Properties being replaced by
Oil and Gas Properties of similar quantity and value in Township 20 North –
Range 8 West, Township 20 North – Range 7 West, Township 19 North – Range 9
West, Township 19 North – Range 8 West, Township 19 North –

 

Page 60



--------------------------------------------------------------------------------

Range 7 West, Township 18 North – Range 8 West, Township 18 North – Range 7
West, and Township 18 North – Range 6 West; provided that, (a) for purposes of
calculating such net acreage, all Non-Core Assets shall be excluded from the Oil
and Gas Properties of the Borrower and its Subsidiaries and (b) such percentage
shall be adjusted following the Effective Date to take into account any
disposition or acquisition of Oil and Gas Properties as reasonably determined
between the Borrower and the Majority Lenders (it being understood and agreed
that such adjustment referred to in this proviso shall not in and of itself
result in a Default or an Event of Default).

ARTICLE VII.

GUARANTEE OF OBLIGATIONS

Section 7.01    Guarantee of Payment. Each Guarantor unconditionally and
irrevocably guarantees to the Collateral Agent for the benefit of the Secured
Parties, the punctual payment of all Secured Obligations now or which may in the
future be owing by any Credit Party (the “Guaranteed Liabilities”). This
Guarantee is a guaranty of payment and not of collection only. The Collateral
Agent shall not be required to exhaust any right or remedy or take any action
against the Borrower or any other Person or any collateral. The Guaranteed
Liabilities include interest accruing after the commencement of a proceeding
under bankruptcy, insolvency or similar laws of any jurisdiction at the rate or
rates provided in the Loan Documents. Each Guarantor agrees that, as between the
Guarantor and the Collateral Agent, the Guaranteed Liabilities may be declared
to be due and payable for the purposes of this Guarantee notwithstanding any
stay, injunction or other prohibition which may prevent, delay or vitiate any
declaration as regards the Borrower or any other Guarantor and that in the event
of a declaration or attempted declaration, the Guaranteed Liabilities shall
immediately become due and payable by each Guarantor for the purposes of this
Guarantee.

Section 7.02    Guarantee Absolute. Each Guarantor guarantees that the
Guaranteed Liabilities shall be paid strictly in accordance with the terms of
this Agreement. The liability of each Guarantor hereunder is absolute and
unconditional irrespective of: (a) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Loan Documents or the
Guaranteed Liabilities, or any other amendment or waiver of or any consent to
departure from any of the terms of any Loan Document or Guaranteed Liability,
including any increase or decrease in the rate of interest thereon; (b) any
release or amendment or waiver of, or consent to departure from, any other
guaranty or support document, or any exchange, release or non-perfection of any
collateral, for all or any of the Loan Documents or Guaranteed Liabilities;
(c) any present or future law, regulation or order of any jurisdiction (whether
of right or in fact) or of any agency thereof purporting to reduce, amend,
restructure or otherwise affect any term of any Loan Document or Guaranteed
Liability; (d) without being limited by the foregoing, any lack of validity or
enforceability of any Loan Document or Guaranteed Liability; and (e) any other
setoff, defense or counterclaim whatsoever (in any case, whether based on
contract, tort or any other theory) with respect to the Loan Documents or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of, the Borrower or a Guarantor (other than
the defense of payment or performance).

Section 7.03    Guarantee Irrevocable. This Guarantee is a continuing guaranty
of the payment of all Guaranteed Liabilities now or hereafter existing under
this Agreement, and shall remain in full force and effect until payment in full
of all Guaranteed Liabilities and other amounts payable hereunder.

Section 7.04    Reinstatement. This Guarantee shall continue to be effective or
be reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Liabilities is rescinded or must otherwise be returned by the
Collateral Agent or any Secured Party on the insolvency, bankruptcy or
reorganization of the Borrower, or any other Credit Party, or otherwise, all as
though the payment had not been made.

 

Page 61



--------------------------------------------------------------------------------

Section 7.05    Subrogation. No Guarantor shall exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guarantee or
otherwise, until all the Guaranteed Liabilities have been paid in full and this
Agreement. If any amount is paid to the Guarantor on account of subrogation
rights under this Guarantee at any time when all the Guaranteed Liabilities have
not been paid in full, the amount shall be held in trust for the benefit of the
Secured Parties and shall be promptly paid to the Collateral Agent to be
credited and applied to the Guaranteed Liabilities, whether matured or unmatured
or absolute or contingent, in accordance with the terms of this Agreement and
the Swap Agreements. If any Guarantor makes payment to any Secured Party of all
or any part of the Guaranteed Liabilities and all the Guaranteed Liabilities are
paid in full and this Agreement, the Collateral Agent and the Secured Parties
shall, at such Guarantor’s request, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Liabilities resulting from the payment.

Section 7.06    Subordination. Without limiting the rights of the Collateral
Agent and the Secured Parties under any other agreement, any liabilities owed by
the Borrower to any Guarantor in connection with any extension of credit or
financial accommodation by any Guarantor to or for the account of the Borrower,
including but not limited to interest accruing at the agreed contract rate after
the commencement of a bankruptcy or similar proceeding, are hereby subordinated
to the Guaranteed Liabilities, and such liabilities of the Borrower to such
Guarantor, if the Collateral Agent so requests after the occurrence and during
the continuation of a Default or event of default or termination event
(howsoever defined) under any Swap Agreement constituting a Secured Obligation
hereunder, shall be collected, enforced and received by any Guarantor as trustee
for the Collateral Agent and shall be paid over to the Collateral Agent on
account of the Guaranteed Liabilities but without reducing or affecting in any
manner the liability of the Guarantor under the other provisions of this
Guarantee.

Section 7.07    Payments Generally. All payments by the Guarantors shall be made
in the manner, at the place and in the currency (the “Payment Currency”)
required by the Loan Documents and in accordance with the Swap Intercreditor
Agreement; provided, however, that if the Payment Currency is other than Dollars
any Guarantor may, at its option (or, if for any reason whatsoever any Guarantor
is unable to effect payments in the foregoing manner, such Guarantor shall be
obligated to) pay to the Collateral Agent at its principal office the equivalent
amount in Dollars computed at the selling rate of the Collateral Agent or a
selling rate chosen by the Collateral Agent, most recently in effect on or prior
to the date the Guaranteed Liability becomes due, for cable transfers of the
Payment Currency to the place where the Guaranteed Liability is payable. In any
case in which any Guarantor makes or is obligated to make payment in Dollars,
the Guarantor shall hold the Collateral Agent and the Secured Parties harmless
from any loss incurred by the Collateral Agent and any Secured Party arising
from any change in the value of Dollars in relation to the Payment Currency
between the date the Guaranteed Liability becomes due and the date the
Collateral Agent or such Secured Party is actually able, following the
conversion of the Dollars paid by such Guarantor into the Payment Currency and
remittance of such Payment Currency to the place where such Guaranteed Liability
is payable, to apply such Payment Currency to such Guaranteed Liability.

Section 7.08    Setoff. Each Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim the Collateral
Agent or any Secured Party may otherwise have, the Collateral Agent or such
Secured Party shall be entitled, at its option, to offset balances (general or
special, time or demand, provisional or final) held by it for the account of any
Guarantor at any office of the Collateral Agent or such Secured Party, in
Dollars or in any other currency, against any amount payable by such Guarantor
under this Guarantee which is not paid when due (regardless of whether such
balances are then due to such Guarantor), in which case it shall promptly notify
such Guarantor thereof; provided that the failure of the Collateral Agent or
such Secured Party to give such notice shall not affect the validity thereof.

 

Page 62



--------------------------------------------------------------------------------

Section 7.09    Formalities. Each Guarantor waives presentment, notice of
dishonor, protest, notice of acceptance of this Guarantee or incurrence of any
Guaranteed Liability and any other formality with respect to any of the
Guaranteed Liabilities or this Guarantee.

Section 7.10    Limitations on Guarantee. The provisions of the Guarantee under
this Article VII are severable, and in any action or proceeding involving any
state corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under this Guarantee would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Guarantor’s liability under this Guarantee, then, notwithstanding any other
provision of this Guarantee to the contrary, the amount of such liability shall,
without any further action by the Guarantors, the Collateral Agent or any
Secured Party, be automatically limited and reduced to the highest amount that
is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the relevant Guarantor’s “Maximum
Liability”). This Section 7.10 with respect to the Maximum Liability of the
Guarantors is intended solely to preserve the rights of the Collateral Agent and
the Secured Parties hereunder to the maximum extent not subject to avoidance
under applicable law, and no Guarantor nor any other Person shall have any right
or claim under this Section 7.10 with respect to the Maximum Liability, except
to the extent necessary so that none of the obligations of any Guarantor
hereunder shall not be rendered voidable under applicable law.

Section 7.11    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Article VII in respect of
all obligations in respect of Swap Agreements that constitute Secured
Obligations hereunder (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 7.11 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 7.11 or otherwise under this Article VII voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Article VII shall remain in full force and effect until a discharge of the
Guaranteed Liabilities. Each Qualified ECP Guarantor intends that this
Section 7.11 constitute, and this Section 7.11 shall be deemed to constitute, a
“keepwell, support or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 7.12    Survival. The agreements and other provisions in this Article
VII shall survive, and remain in full force and effect regardless of, the
resignation or removal of the Collateral Agent or the Collateral Agent, the
replacement of any Lender, the expiration or termination of this Agreement and
the Aggregate Commitments, and the repayment, satisfaction or discharge of the
Obligations.

ARTICLE VIII.

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a)    the Borrower shall fail to pay any principal of, or premium on, any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or the Fee Letter, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days;

 

Page 63



--------------------------------------------------------------------------------

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder or in any Loan Document furnished pursuant to or in connection with
this Agreement or any amendment or modification thereof or waiver hereunder,
shall prove to have been incorrect in any material respect when made or deemed
made and such materiality is continuing;

(d)    the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02, Section 5.03 (with
respect to the Borrower’s or any Subsidiary’s existence), Section 5.09,
Section 5.10, Section 5.18, Section 5.19 or in Article VI;

(e)    the Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any Loan Document, and
such failure shall continue unremedied for a period of 30 days after receipt of
written notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender);

(f)    the Borrower or any Subsidiary shall fail to make any payment required
under the DrillCo Agreement within 30 days of the date such payment is due under
the DrillCo Agreement, unless such payment is being disputed in good faith and
the Company has established adequate reserves therefor;

(g)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and such failure
shall continue beyond the applicable grace period, if any, or any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (i) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the Property securing such
Indebtedness and (ii) Indebtedness that becomes due as a result of a change in
law, tax regulation or accounting treatment so long as such Indebtedness is paid
when due;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i)    the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

Page 64



--------------------------------------------------------------------------------

(j)    the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $2,500,000 shall be rendered against the Borrower or any Subsidiary or
any combination thereof and either the same shall remain undischarged or
unsatisfied for a period of 30 consecutive days during which execution shall not
be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment;

(l)    an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m)    the delivery by any Guarantor to the Administrative Agent of written
notice that a Guarantee under Article VII has been revoked;

(n)    any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be valid and enforceable as against any Credit Party; or any Credit Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document;

(o)    any Security Instrument after delivery thereof shall for any reason
(other than pursuant to the terms thereof) cease to create a valid and perfected
first priority Lien (subject in priority only to Permitted Prior Liens) on the
Collateral purported to be covered thereby;

(p)    any Lien granted to a Credit Party by the DrillCo Investor under or
related to the DrillCo Operating Agreement fails to be senior to all other Liens
granted by the DrillCo Investor in the Property encumbered thereby (other than
(i) the Liens granted under the memorandum of DrillCo Operating Agreement to the
other Persons party thereto and (ii) Liens of the type described in clause
(a) of “Permitted Encumbrances” definition), and such failure shall remain
unremedied for 30 days after the earlier to occur of a Credit Party becoming
aware of the occurrence of such failure and notice from the Administrative Agent
to the Borrower of such failure; or

(q)    an “Event of Default” under the Convertible Indenture shall have
occurred;

then, and in every such event (other than an event with respect to the Borrower
or any Subsidiary described in clause (h) or (i) of this Article), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and at the written request of the Majority Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Aggregate Commitment, and thereupon the Aggregate
Commitment shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees, premiums and
other obligations of the Borrower accrued or payable hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Aggregate Commitment shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees, premiums and other obligations of the Borrower accrued or payable
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Without

 

Page 65



--------------------------------------------------------------------------------

limiting the foregoing, upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent and each Lender may, subject to the
Swap Intercreditor Agreement, protect and enforce its rights under this
Agreement and the other Loan Documents by any appropriate proceedings, including
proceedings for specific performance of any covenant or agreement contained in
this Agreement or any other Loan Document, and the Administrative Agent and each
Lender may, subject to the Swap Intercreditor Agreement, enforce payment of any
Obligations due and payable hereunder or enforce any other legal or equitable
right and remedies which it may have under this Agreement, any other Loan
Document, or under applicable law or in equity.

Without limiting the generality of the foregoing, it is understood and agreed
that if the maturity of the Loans shall be accelerated or the Loans otherwise
become due prior to the Maturity Date (under any provision of this Article VIII
or otherwise) a premium equal to the Make-Whole Amount or Applicable Premium (in
each case, determined as if the Loans were repaid at the time of such
acceleration at the option of the Borrower pursuant to Section 2.08 and as
calculated by the Majority Lenders which, absent manifest error, shall be deemed
conclusive) shall also become immediately due and payable and shall constitute
part of the Obligations, in view of the impracticability and extreme difficulty
of ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof. Any
premium payable above shall be presumed to be the liquidated damages sustained
by each Lender as the result of the early redemption and the Borrower agrees
that it is reasonable under the circumstances currently existing. Without
limiting the foregoing, any redemption, prepayment, repayment, or payment of the
Obligations in or in connection with a Bankruptcy Event shall constitute an
optional prepayment thereof under the terms of Section 2.06 and require the
immediate payment of the Make-Whole Amount and Applicable Premium. Any premium
payable pursuant to this Article VIII shall be presumed to be the liquidated
damages sustained by each Lender as a result of the early redemption and the
Credit Parties agree that it is reasonable under the circumstances currently
existing. The premium shall also be payable in the event the Obligations are
satisfied or released by foreclosure (whether by power of judicial proceeding),
deed in lieu of foreclosure or by any other means. THE BORROWER EXPRESSLY WAIVES
(TO THE FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION. The Borrower
expressly agrees (to the fullest extent it may lawfully do so) that: (A) the
premium is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (B) the premium
shall be payable notwithstanding the then prevailing market rates at the time
payment is made; (C) there has been a course of conduct between the Lenders and
the Borrower giving specific consideration in this transaction for such
agreement to pay the premium; and (D) the Borrower shall be estopped hereafter
from claiming differently than as agreed to in this paragraph. The Borrower
expressly acknowledges that its agreement to pay the premium to Lenders as
herein described is a material inducement to Lenders to enter into this
Agreement.

Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, the Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Administrative Agent from or on
behalf of Borrower or any Guarantor of all or any part of the Obligations, and,
as between Borrower on the one hand and Administrative Agent and Lenders on the
other, Administrative Agent shall, subject to the Swap Intercreditor Agreement,
have the continuing and exclusive right to apply and to reapply any and all
payments received against the Obligations in such manner as Administrative Agent
may deem advisable notwithstanding any previous application by Administrative
Agent.

Following the occurrence and during the continuance of an Event of Default,
Administrative Agent shall, subject to the Swap Intercreditor Agreement, apply
any and all payments received by Administrative Agent in respect of the
Obligations, and any and all proceeds of Collateral received by Administrative
Agent, in the following order: first, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or

 

Page 66



--------------------------------------------------------------------------------

owing to Administrative Agent with respect to this Agreement, the other Loan
Documents or the Collateral, second, to all fees, costs, indemnities and
expenses incurred by or owing to any Lender with respect to this Agreement, the
other Loan Documents or the Collateral, third, to accrued and unpaid interest on
the Obligations, fourth, to the principal amount of the Obligations outstanding,
and fifth, to any other indebtedness or obligations of Borrower owing to
Administrative Agent or any Lender under the Loan Documents. Any balance
remaining after giving effect to the applications set forth above shall be
delivered to the Borrower or to whoever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct. In carrying out any
of the applications set forth herein, amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category.

ARTICLE IX.

THE ADMINISTRATIVE AGENT

Section 9.01    Appointment and Authority.

(a)    Each of the Lenders hereby irrevocably appoints Wilmington Trust,
National Association, to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

(b)    The Administrative Agent shall also act as the “Collateral Agent” or
“collateral agent” under the Loan Documents, and each of the Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Credit Parties to secure any of the
Secured Obligations, together with such powers and discretion as are reasonably
incidental thereto. All protections, exculpations, indemnifications, expense
reimbursements, rights, powers and privileges provided to the Administrative
Agent under this Agreement and the other Loan Documents shall also apply to the
Administrative Agent acting in its capacity as “Collateral Agent” (or
“collateral agent” as applicable) under the Loan Documents. In this connection,
the Administrative Agent acting in its capacity as “Collateral Agent” (or
“collateral agent” as applicable) and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent (in it capacity as
“Collateral Agent” or “collateral agent”) pursuant to this Article IX for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Loan Documents, or for exercising any rights and
remedies thereunder, shall be entitled to the benefits of all provisions of this
Article IX and Article X (including, without limitation, Section 10.03 as though
such co-agents, sub-agents and attorneys-in-fact were the “collateral agent” or
“Collateral Agent” under the Loan Documents) as if set forth in full herein with
respect thereto.

Section 9.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity, if
applicable, as a Lender as any other Lender and may exercise the same as though
it were not the Administrative Agent, and such Person and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with any Credit Party or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

Section 9.03    Exculpatory Provisions. The duties of Administrative Agent shall
be mechanical and administrative in nature. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein or in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing:

(a)    the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,

 

Page 67



--------------------------------------------------------------------------------

(b)    the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02); provided that Administrative Agent
shall not be required to take any action that, in its judgment or the judgment
of its counsel, may expose Administrative Agent to liability or that is contrary
to any Loan Document or applicable Requirements of Law, and

(c)    except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Credit Party or any of their Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Majority Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.

The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, or any other
Loan Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The Administrative Agent shall not be liable for any
apportionment or distribution of payments made by it in good faith and if any
such apportionment or distribution is subsequently determined to have been made
in error the sole recourse of any Lender to whom payment was due but not made,
shall be to recover from other Lenders any payment in excess of the amount to
which they are determined to be entitled (and such other Lenders hereby agree to
return to such Lender any such erroneous payments received by them).

Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties. Each party
to this Agreement acknowledges and agrees that the Administrative Agent and the
Majority Lenders or the Majority Lenders may use an outside service provider for
the tracking of all UCC financing statements or similar statements under the
laws of any other jurisdiction required to be filed pursuant to the Loan
Documents and notification to the Administrative Agent, the Majority Lenders or
the Majority Lenders, as the case may be, of, among other things, the upcoming
lapse or expiration thereof.

 

Page 68



--------------------------------------------------------------------------------

Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. In determining compliance
with any condition hereunder to the making of a Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received written notice to the contrary from such Lender prior
to the making of such Loan.

The Administrative Agent may at any time request instructions from Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Loan Documents the Administrative Agent is permitted or desires to
take or to grant, and if such instructions are promptly requested, the
Administrative Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Loan Documents until it shall have received such
instructions from Majority Lenders or all or such other portion of Lenders as
shall be prescribed by this Agreement. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Majority Lenders (or all or such other portion of Lenders as shall be
prescribed by this Agreement) and, notwithstanding the instructions of the
Majority Lenders (or such other applicable portion of Lenders), the
Administrative Agent shall have no obligation to take any action if it believes,
in good faith, that such action would violate applicable law or exposes the
Administrative Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 10.03 of this
Agreement.

Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all its duties and exercise its rights and powers by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs, including those indemnification and
expense reimbursement provisions in Section 10.03 of this Agreement, shall apply
to any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent. Administrative Agent shall not incur any
liability for any action or inaction taken by a sub-agent except to the extent
that a court of competent jurisdiction determines in a final and non-appealable
judgment that the Administrative Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

Section 9.06    Collateral and Guaranty Matters. Subject to the Swap
Intercreditor Agreement, each Lender hereby authorizes the Administrative Agent
to release (or instruct the Collateral Agent to release) any Collateral that it
is permitted to be sold or released pursuant to the terms of the Loan Documents
(it being understood and agreed that the Administrative Agent may conclusively
rely without further inquiry on a certificate of a Responsible Officer as to the
sale or other disposition of property being made in full compliance with the
provisions of the Loan Documents). Each Lender hereby authorizes the
Administrative Agent to execute and deliver (or instruct the Collateral Agent to
execute and deliver) to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with any
Disposition of Collateral to the extent such Disposition is permitted by the
terms of this Agreement or is otherwise authorized by the terms of the Loan
Documents. Upon request by the Administrative Agent at any time, the Lenders
will confirm the Administrative Agent’s authority to release and/or subordinate
particular types or items of Collateral pursuant to this Article IX.

 

Page 69



--------------------------------------------------------------------------------

The Administrative Agent shall have no obligation whatsoever to any Lender or
any other person to investigate, confirm or assure that the Collateral exists or
is owned by any Credit Party or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans hereunder, or that the liens and
security interests granted to the Administrative Agent pursuant hereto or any of
the Loan Documents or otherwise have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Administrative Agent in this
Agreement or in any of the other Loan Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, subject to the other terms and conditions contained herein, the
Administrative Agent shall have no duty or liability whatsoever to any other
Lender.

The Administrative Agent and each Lender hereby appoint each other as agent for
the purpose of perfecting the Administrative Agent’s security interest in assets
which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control. Should any Lender
(other than the Administrative Agent) obtain possession or control of any such
assets, such Lender shall notify the Administrative Agent thereof, and, promptly
upon the Administrative Agent’s request therefor, shall deliver such assets to
the Administrative Agent or in accordance with the Administrative Agent’s
instructions or transfer control to the Administrative Agent in accordance with
the Administrative Agent’s instructions. Each Lender agrees that it will not
have any right individually to enforce or seek to enforce any Security
Instrument or to realize upon any Collateral for the Loans unless instructed to
do so by the Administrative Agent (or consented to by Administrative Agent, as
provided in Section 7.08), it being understood and agreed that such rights and
remedies may be exercised only by Administrative Agent.

Section 9.07    Resignation and Removal of Administrative Agent.

(a)    The Administrative Agent may resign at any time by notifying the Lenders
and the Borrower. Upon any such resignation, the Majority Lenders shall have the
right, with the consent of the Borrower (which consent shall not be unreasonably
withheld or delayed), to appoint a successor; provided that no consent of the
Borrower shall be required if any Event of Default has occurred and is
continuing. If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
date as shall be agreed by the Majority Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent which shall be a bank with an office in
Chicago, Illinois or New York, New York, or an Affiliate of any such bank that
is a financial institution. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor which shall include execution by
such successor Administrative Agent of a Joinder Supplement (as defined in the
Swap Intercreditor Agreement), such successor shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent. If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is thirty (30) days
following a retiring Administrative Agents notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective. For the avoidance of doubt, any resignation of the Administrative
Agent shall also constitute a resignation of the Administrative Agent in its
capacity as “Collateral Agent” or “collateral agent” under the Loan Documents.

(b)    The Majority Lenders may by notice to the Borrower remove the
Administrative Agent and, in consultation with the Borrower, appoint a
successor. If no successor administrative agent shall have been appointed by the
Majority Lenders and shall have accepted such appointment within twenty
(20) days (or such earlier date as shall be agreed by the Majority Lenders (the
“Removal Effective Date”)) which acceptance shall include execution by such
successor Administrative Agent of a Joinder Supplement (as

 

Page 70



--------------------------------------------------------------------------------

defined in the Swap Intercreditor Agreement), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date. For the avoidance of doubt, any removal of the Administrative
Agent shall also constitute a removal of the Administrative Agent in its
capacity as “Collateral Agent” or “collateral agent” under the Loan Documents,
subject to the terms of the Swap Intercreditor Agreement.

(c)    With the effect of the Resignation Effective Date or the Removal
Effective Date, the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly and the
Majority Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Majority Lenders appoint a successor
as provided for above. After the Administrative Agent’s resignation or removal
hereunder, the provisions of this Article and Section 10.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

Section 9.08    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges and agrees that the extensions of credit made hereunder are
commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

Section 9.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any Subsidiary, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 10.03 of this Agreement allowed in such
judicial proceeding); and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the

 

Page 71



--------------------------------------------------------------------------------

Lenders, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and their agents and counsel, and any other amounts due the Administrative Agent
under Section 10.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Anything contained in any of the Loan Documents to the contrary notwithstanding,
Borrower, Administrative Agent and each Secured Party hereby agree that (i) no
Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder and under any of the Loan Documents may be
exercised solely by Administrative Agent, for the benefit of the Secured Parties
in accordance with the terms hereof and thereof and all powers, rights and
remedies under the Security Documents may be exercised solely by the
Administrative Agent for the benefit of the Secured Parties in accordance with
the terms thereof, and (ii) in the event of a foreclosure or similar enforcement
action by Administrative Agent on any of the Collateral pursuant to a public or
private sale or other disposition (including, without limitation, pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code),
Administrative Agent (or any Lender, except with respect to a “credit bid”
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code,) may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and Administrative Agent, as
agent for and representative of Secured Parties (but not any Lender or Lenders
in its or their respective individual capacities) shall be entitled, upon
instructions from Majority Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by Administrative Agent at such sale or other disposition. The Secured
Parties hereby irrevocably authorize the Administrative Agent, at the direction
of the Majority Lenders, to credit bid all or any portion of the Secured
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 thereof, or any similar laws in any
other jurisdictions to which a Credit Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Capital Stock or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Majority Lenders contained in Section 10.02),
(iii) the Administrative Agent shall be authorized to assign the relevant
Secured Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Capital Stock and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Secured Obligations to
be credit bid, all without the need for any Secured Party or acquisition vehicle
to take any further action, and (iv) to the extent

 

Page 72



--------------------------------------------------------------------------------

that Secured Obligations that are assigned to an acquisition vehicle are not
used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of debt credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Lenders pro rata and the Capital Stock and/or debt instruments
issued by any acquisition vehicle on account of the Secured Obligations that had
been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

ARTICLE X.

MISCELLANEOUS

Section 10.01    Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or email, as follows:

(i)    if to the Borrower, to Gastar Exploration Inc., 1331 Lamar, Suite 650,
Houston, Texas 77010, Attention: Michael A. Gerlich, Senior Vice President and
Chief Financial Officer, Facsimile No. (713) 739-0458, email:
mgerlich@gastar.com and Trent Determann, Vice-President Finance, Facsimile
No. (713) 739-0458, email: tdetermann@gastar.com;

(ii)    if to the Administrative Agent, to Wilmington Trust, National
Association, Rodney Square, 1100 North Market Street, Wilmington, DE 19890,
Attention: Jennifer K. Anderson, Facsimile No. (302) 636-4145, email:
JKAnderson@wilmingtontrust.com, with a copy to Arnold & Porter Kaye Scholer LLP,
250 West 55th Street, New York, NY 10019, Attention: Alan Glantz, Facsimile No,
(212) 836-6763, email: Alan.Glantz@APKS.com; and

(iii)    if to any other Lender, to its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c)    Any party hereto may change its address or telecopy number or email
address for notices and other communications hereunder by written notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt if received during the recipient’s normal
business hours.

(d)    Borrower hereby acknowledges that (i) the Administrative Agent may make
available to the Lenders materials and/or information provided by or on behalf
of Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on SyndTrak, Intralinks or another similar electronic system
(the “Platform”), (ii) the Administrative Agent may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or

 

Page 73



--------------------------------------------------------------------------------

communications, and (iii) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders, or representatives thereof, that do not wish to receive material
nonpublic information with respect to Borrower or its securities) (each, a
“Public Lender”). Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, Borrower shall be deemed to have authorized the Administrative Agent
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Borrower or its securities for purposes
of United States Federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.12); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor”; and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor”.
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless Borrower notifies the Administrative Agent in writing promptly
(after being given a reasonable opportunity to review such Borrower Materials)
that any such document contains material non-public information: (1) the Loan
Documents and (2) notification of changes in the terms of the Loan Documents.

(e)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY CREDIT PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
SUCH PERSON IS FOUND IN A FINAL AND NON-APPEALABLE RULING BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

Section 10.02    Waivers; Amendments.

(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of the Loans shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

Page 74



--------------------------------------------------------------------------------

(b)    None of this Agreement, any other Loan Document or any provision hereof
or thereof may be waived, amended or modified, and no consent to any departure
by the Borrower or any other Credit Party therefrom shall be effective, except
pursuant to an agreement or agreements in writing entered into by the Credit
Parties and the Majority Lenders, and acknowledged by the Administrative Agent
or Collateral Agent (as applicable), or by the Credit Parties and the
Administrative Agent or Collateral Agent (as applicable) in each case with the
consent of the Majority Lenders; provided that no such agreement shall:

(i)    increase the Commitment of any Lender without the written consent of such
Lender;

(ii)    reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees or premium payable hereunder, without the written
consent of each Lender affected thereby;

(iii)    postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees or premium payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any of the Aggregate Commitment, without the
written consent of each Lender affected thereby (it being understood that any
waiver of a mandatory prepayment of the Loans shall not constitute a
postponement or waiver of a scheduled payment or date of expiration);

(iv)    change Section 2.13(b) or Section 2.13(c) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender;

(v)    except in connection with any Dispositions permitted in Section 6.05,
release any Guarantor from its obligations under Article VII or release any of
the Collateral without the written consent of each Lender;

(vi)    change any of the provisions of this Section or the definition of
“Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

(vii)     change (x) the definition of “Qualified Counterparty”, “Secured
Obligations”, “Secured Party” or “Swap Intercreditor Agreement” in any manner
adverse to the Qualified Counterparties, (y) Section 6.08, or (z) Section 9.07
in any manner that would eliminate or waive the requirements for a successor
administrative agent hereunder to execute and deliver a Joinder Supplement (as
defined in the Swap Intercreditor Agreement), in either case, without the
written consent of each Qualified Counterparty;

provided further that (i) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent and (ii) the Fee Letter may
only be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.

(c)    Notwithstanding anything to the contrary contained in this Section 10.02,
the Administrative Agent may, with the consent of the Borrower only, amend,
modify or supplement this Agreement or any of the other Loan Documents to
correct any clerical errors or cure any ambiguity, omission, mistake, defect or
inconsistency.

 

Page 75



--------------------------------------------------------------------------------

Section 10.03    Expenses; Indemnity; Damage Waiver.

(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Majority Lenders and each of
their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Majority Lenders,
in connection with the preparation and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated); provided that the Borrower’s obligation to pay
such costs of the Majority Lenders (and not the Administrative Agent) incurred
through the Effective Date is subject to, and included within, the cap set forth
in Section 10.7 of the Securities Purchase Agreement, and (ii) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent, the
Majority Lenders or any other Lender, including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, the Majority Lenders
or any other Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b)    THE CREDIT PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE LEAD
LENDER AND EACH OTHER LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION
OF THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN
OR THE USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
BORROWER OR ANY SUBSIDIARY, OR ANY OTHER ENVIRONMENTAL LIABILITY RELATED IN ANY
WAY TO THE BORROWER OR ANY SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER OR NOT SUCH CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING IS BROUGHT BY
A CREDIT PARTY, ANY EQUITY HOLDERS OF A CREDIT PARTY, ANY AFFILIATES OF A CREDIT
PARTY, ANY CREDITORS OF A CREDIT PARTY OR ANY OTHER THIRD PERSON AND WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR, SOLELY IN THE CASE OF A
LENDER, FROM A CLAIM BROUGHT BY A CREDIT PARTY AGAINST SUCH LENDER FOR MATERIAL
BREACH IN BAD FAITH OF SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENTS. FOR THE AVOIDANCE OF DOUBT, WITH RESPECT TO THE FOREGOING
PROVISO “ANY INDEMNITEE” MEANS ONLY THE INDEMNITEE OR INDEMNITEES, AS THE CASE
MAY BE, THAT ARE DETERMINED BY SUCH COURT IN SUCH JUDGMENT TO HAVE BEEN GROSSLY
NEGLIGENT OR TO HAVE ENGAGED IN WILLFUL MISCONDUCT OR, SOLELY IN THE CASE OF A
LENDER, MATERIALLY BREACHED THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN BAD
FAITH AND NOT ANY OTHER INDEMNITEE. THIS SECTION 10.03(b) SHALL NOT APPLY WITH
RESPECT TO TAXES (WHICH ARE SUBJECT TO SECTION 2.12 HEREOF) OTHER THAN ANY TAXES
THAT REPRESENT LOSSES, CLAIMS OR DAMAGES ARISING FROM ANY NON-TAX CLAIM.

 

Page 76



--------------------------------------------------------------------------------

(c)    To the extent that any Credit Party fails to pay any amount required to
be paid by it to the Administrative Agent (or any sub-agent thereof) or any
Related Party thereof under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent
thereof) or such Related Party of the Administrative Agent, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought (or if such
unreimbursed amount or indemnity payment is sought after the date on which the
Loans have been paid in full, in accordance with such Lender’s Applicable
Percentage immediately prior to the date on which the Loans are paid in full))
of such unpaid amount. If any indemnity furnished to Administrative Agent for
any purpose shall, in the opinion of the Administrative Agent, be insufficient
or become impaired, the Administrative Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against even if so
directed by Majority Lenders, until such additional indemnity is furnished. Each
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any source
against any amount due to the Administrative Agent under this paragraph (c).

(d)    To the extent permitted by applicable law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party hereto on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, the Loans or the use of the proceeds
thereof; provided that, nothing in this clause (d) shall relieve the Borrower of
any obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

(e)    The Lenders acknowledge and agree that all indemnification obligations of
the “Administrative Agent” to the “Collateral Agent” or any sub-agent thereof or
any Related Party of the “Collateral Agent” or any sub-agent thereof under
Section 19(b) of the Swap Intercreditor Agreement shall (i) notwithstanding
anything to the contrary provided in the Swap Intercreditor Agreement, be
obligations of the Lenders (and not the Administrative Agent) to the “Collateral
Agent” and such other Persons (payable by the Lenders in accordance with their
respective Applicable Percentages (determined as of the time that the indemnity
payment is sought (or if such indemnity payment is sought after the date on
which the Loans have been paid in full, in accordance with each Lender’s
Applicable Percentage immediately prior to the date on which the Loans are paid
in full)) and (ii) the Administrative Agent and the “Collateral Agent” under the
Swap Intercreditor Agreement may directly enforce such indemnification
obligations against the Lenders (and each Lender hereby authorizes the
Administrative Agent and the “Collateral Agent” to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent or the “Collateral Agent” to the Lender from
any source against any amount due to the “Collateral Agent” under this
paragraph (e).

(f)    All amounts due under this Section shall be payable not later than 10
days after written demand therefor.

(g)    The agreements in this Section 10.03 shall survive the resignation or
removal of the Administrative Agent, the replacement of any Lender, the
termination of this Agreement and the repayment, satisfaction or discharge of
the Secured Obligations.

Section 10.04    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and the Administrative Agent (and any attempted
assignment or transfer by such Credit Party without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or

 

Page 77



--------------------------------------------------------------------------------

obligations hereunder except in accordance with this Section. Except as set
forth in Section 10.22 below, nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)    

(i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of
(A) the Administrative Agent and (B) if no Event of Default has occurred and is
continuing, the Borrower.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of such
Lender’s Commitment and such Lender’s Loans under this Agreement;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
under Section 2.12.

For the purposes of this Section 10.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) natural person, (b) company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof or (c) or the Borrower or any of its
Affiliates.

 

Page 78



--------------------------------------------------------------------------------

(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.11, Section 2.12 and Section 10.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 10.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section except that any attempted
assignment or transfer by any Lender that does not comply with clause (C) of
Section 10.04(b)(ii) shall be null and void.

(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment and the Applicable
Percentage of, and principal amount (and stated interest) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Credit Parties, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Credit Parties and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any applicable tax forms (unless the assignee shall already be
a Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section, and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.04, Section 2.13(d) or Section 10.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)    

(i)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to

 

Page 79



--------------------------------------------------------------------------------

any amendment, modification or waiver described in the first proviso to Section
10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.11 and Section 2.12 (subject to the requirements and
limitations therein, including the requirements under Section 2.12(f) (it being
understood, however, that the documentation required under Section 2.12(f) shall
be delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant shall not be entitled to receive
any greater payment under Section 2.11 or Section 2.12, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided that such Participant agrees to be subject to Section 2.13(c) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(e)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Ineligible Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is an Ineligible Institution or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Ineligible Institution.

Section 10.05    Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee, premium or any other amount payable under this Agreement is outstanding
and so long as the Aggregate Commitment has not expired or terminated. The
provisions of Section 2.11, Section 2.12, Section 10.03, Section 10.22, Article
VII and Article IX shall survive and remain

 

Page 80



--------------------------------------------------------------------------------

in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Aggregate Commitment or the termination of this Agreement or any
provision hereof.

Section 10.06    Counterparts; Integration; Effectiveness; Electronic Execution.

(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. This Agreement shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

Section 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of any Credit Party now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
and Section 7.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

Page 81



--------------------------------------------------------------------------------

Section 10.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a)    THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

(b)    EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)    EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01. NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.

Section 10.10     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Page 82



--------------------------------------------------------------------------------

Section 10.12    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by Requirements of Law or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Credit Parties and their obligations, (g) with the consent of the Borrower
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than a Credit Party. For the purposes of this Section, “Information” means
all information received from any Credit Party relating to any Credit Party or
its business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party; provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 10.13    Material Non-Public Information.

(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 10.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE CREDIT PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 10.14    Authorization to Distribute Certain Materials to Public-Siders.

(a)    If the Borrower does not file this Agreement with the SEC, then the
Borrower hereby authorizes the Administrative Agent to distribute the execution
version of this Agreement and the Loan Documents to all Lenders, including their
Public-Siders. The Borrower acknowledges its understanding that Public-Siders
and their firms may be trading in any of the Parties’ respective securities
while in possession of the Loan Documents.

 

Page 83



--------------------------------------------------------------------------------

(b)    The Borrower represents and warrants that none of the information in the
Loan Documents constitutes or contains material non-public information within
the meaning of the federal and state securities laws. To the extent that any of
the executed Loan Documents constitutes at any time a material non-public
information within the meaning of the federal and state securities laws after
the date hereof, the Borrower agrees that it will promptly make such information
publicly available by press release or public filing with the SEC.

Section 10.15    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. In the event that,
notwithstanding Section 10.09, applicable law is the law of the State of Texas
and such applicable law provides for an interest ceiling under Chapter 303 of
the Texas Finance Code (the “Texas Finance Code”) as amended, for each day, the
ceiling shall be the “weekly ceiling” as defined in the Texas Finance Code and
shall be used in this Note and the other Loan Documents for calculating the
Maximum Rate and for all other purposes. Chapter 346 of the Texas Finance Code
(which regulates certain revolving credit accounts (formerly Tex. Rev. Civ.
Stat. Ann. Art. 5069, Ch. 15)) shall not apply to this Agreement or to any Loan,
nor shall this Agreement or any Loan be governed by or be subject to the
provisions of such Chapter 346 in any manner whatsoever.

Section 10.16    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) and the Administrative Agent hereby notifies
each Credit Party that pursuant to the requirements of the Act, it is required
to obtain, verify and record information that identifies each Credit Party,
which information includes the name and address of each Credit Party and other
information that will allow such Lender or the Administrative Agent to identify
each Credit Party in accordance with the Act.

Section 10.17    Release of Guarantees and Liens.

(a)    At such time as the Loans and the other obligations under the Loan
Documents (other than contingent indemnification obligations) shall have been
paid in full and the Aggregate Commitment has been terminated, the Collateral
shall, subject to the Swap Intercreditor Agreement, be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
each Credit Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person; and

(b)    If any of the Collateral shall be sold, transferred or otherwise disposed
of by the Borrower or any Subsidiary in a transaction permitted by this
Agreement, then the Administrative Agent, at the request and sole expense of the
Borrower or any Subsidiary, shall, subject to the Swap Intercreditor Agreement,
execute and deliver to the Borrower or any Subsidiary all releases or other
documents reasonably necessary or desirable for the release of the Liens created
by the Security Documents on such Collateral. At the request and sole expense of
the Borrower, a Guarantor shall be released from its obligations hereunder and,
subject

 

Page 84



--------------------------------------------------------------------------------

to the Swap Intercreditor Agreement, under the other Security Documents in the
event that all the Capital Stock of such Guarantor shall be Disposed of in a
transaction permitted by this Agreement; provided that, in the case of this
sentence and the immediately prior sentence, the Borrower shall have delivered
to the Administrative Agent, at least five (5) Business Days prior to the date
of the proposed release, a written request for release identifying the relevant
Guarantor and the terms of the Disposition in reasonable detail, including the
price thereof and any anticipated expenses in connection therewith, together
with a certification by the Borrower stating that such transaction is in
compliance with this Agreement and the other Loan Documents (and the Lenders
hereby authorize and direct the Administrative Agent to conclusively rely on
such certifications in performing its obligations under this Section 10.17).

Section 10.18    Amendment and Restatement.

(a)    On the Effective Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect, except that the Borrower,
the Guarantors, the Administrative Agent and the Lenders agree that (i) the
incurrence by the Borrower of “Obligations” under and as defined in the Existing
Credit Agreement (whether or not such “Obligations” are contingent as of the
Effective Date) shall continue to exist under and be evidenced by this Agreement
and the other Loan Documents and (ii) except as expressly stated herein or
otherwise amended, the other Loan Documents are ratified and confirmed as
remaining unmodified and in full force and effect with respect to all
Obligations. This Agreement is not in any way intended to constitute a novation
of the obligations and liabilities existing under the Existing Credit Agreement
or evidence payment of all or any portion of such obligations and liabilities.
Each Lender, by delivering its signature page hereto and funding its Loans on
the Effective Date, shall be deemed hereby to accept an assignment and
assumption of its Applicable Percentage of the “Obligations” under and as
defined in the Existing Credit Agreement which, for the avoidance of doubt, is a
part of and not in addition to such Lender’s Commitment as reflected on Schedule
2.01 hereto.

(b)    The terms and conditions of this Agreement and the Administrative Agent’s
and the Lenders’ rights and remedies under this Agreement and the other Loan
Documents shall apply to all of the Indebtedness incurred under the Existing
Credit Agreement.

(c)    On and after the Effective Date, (i) all references to the Existing
Credit Agreement (or to any amendment or any amendment and restatement thereof)
in the Loan Documents (other than this Agreement) shall be deemed to refer to
the Existing Credit Agreement, as amended and restated hereby (as it may be
further amended, modified or restated) and (ii) all references to any section
(or subsection) of the Existing Credit Agreement or in any Loan Document (but
not herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement.

(d)    Except as expressly provided herein or in any other Loan Document, all
terms and conditions of the Loan Documents remain in full force and effect
unless specifically amended hereby or by any other Loan Document.

Section 10.19    Swap Intercreditor Agreement. In the event of a conflict
between the provisions of any of the Loan Documents and the provisions of the
Swap Intercreditor Agreement, the provisions of the Swap Intercreditor Agreement
shall govern and control.

Section 10.20    INTERCREDITOR AGREEMENTS. REFERENCE IS MADE TO THE
INTERCREDITOR AGREEMENT AND THE SWAP INTERCREDITOR AGREEMENT. EACH LENDER
HEREUNDER (a) CONSENTS TO THE TERMS OF THE INTERCREDITOR AGREEMENT AND THE SWAP
INTERCREDITOR AGREEMENT, (b) AGREES THAT IT WILL BE BOUND BY AND WILL TAKE NO
ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THE SWAP
INTERCREDITOR AGREEMENT AND (c) AUTHORIZES AND

 

Page 85



--------------------------------------------------------------------------------

DIRECTS THE ADMINISTRATIVE AGENT (IN ITS CAPACITY AS “PRIORITY LIEN AGENT” UNDER
THE INTERCREDITOR AGREEMENT AND IN ITS CAPACITIES AS “ADMINISTRATIVE AGENT” AND
“COLLATERAL AGENT” UNDER THE SWAP INTERCREDITOR AGREEMENT) TO ENTER INTO THE
INTERCREDITOR AGREEMENT AND THE SWAP INTERCREDITOR AGREEMENT ON BEHALF OF SUCH
LENDER. THE PROVISIONS OF THIS SECTION 10.20 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THE SWAP INTERCREDITOR
AGREEMENT. REFERENCE MUST BE MADE TO EACH OF THE INTERCREDITOR AGREEMENT AND THE
SWAP INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE SWAP INTERCREDITOR AGREEMENT AND THE TERMS
AND PROVISIONS THEREOF, AND NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS
AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR
ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT OR THE
SWAP INTERCREDITOR AGREEMENT.

Section 10.21    Master Assignment. Each of the Lenders party hereto hereby
(a) ratifies the appointment of Wilmington Trust as “Mortgagee,” “Secured Party”
or “Grantee”, as applicable, under each of the Mortgages, and as “Administrative
Agent,” the “Collateral Agent,” and a “Secured Party” under the Security
Instruments and in any other equivalent capacity under each other Loan Document
and Security Instrument (with terms defined in this clause (a) having the
meanings provided in the Master Assignment), (b) acknowledges and agrees to the
terms and provisions of the Master Assignment (including the collateral release
and assignment provisions set forth in Section 14 of the Master Assignment) and
(c) agrees to be bound by the release provisions of Section 14 of the Master
Assignment.

Section 10.22    Limited Third Party Beneficiaries. The parties hereto
acknowledge and agree that each Secured Party not party to this Agreement
(including, for the avoidance of doubt, the Collateral Agent and each Qualified
Counterparty and each Initial Swap ISDA Counterparty satisfying the definition
of “Secured Party” hereunder) shall be an express third party beneficiary under
Article VII and Section 10.20 of this Agreement and, as such, Article VII and
Section 10.20 of this Agreement will inure to the benefit of each such Secured
Party and be enforceable by each such Secured Party and its respective
successors and assigns.

[Signature Page Follows]

 

Page 86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: GASTAR EXPLORATION INC. By:  

/s/ J. Russell Porter

Name:   J. Russell Porter Title:   President and Chief Executive Officer
GUARANTORS: NORTHWEST PROPERTY VENTURES LLC By:  

/s/ J. Russell Porter

Name:   J. Russell Porter Title:   President and Chief Executive Officer

 

Signature Page to

Gastar Exploration Inc. Credit Agreement



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Jennifer Anderson

Name:   Jennifer Anderson Title:   Assistant Vice President

 

Signature Page to

Gastar Exploration Inc. Credit Agreement



--------------------------------------------------------------------------------

AF V Energy I Holdings, L.P., as a Lender By:  

/s/ Jesse Yanocha

Name:   Jesse Yanocha Title:   Authorized Signatory

 

Signature Page to

Gastar Exploration Inc. Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Credit Agreement (including any
guarantees included in the Credit Agreement) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.   Assignor:                                                                
2.   Assignee:                                                                  
  [and is an Affiliate/Approved Fund of [identify Lender]] 3.   Borrower:  
Gastar Exploration Inc. 4.   Administrative Agent:   Wilmington Trust, National
Association, as the administrative agent under the Credit Agreement 5.   Credit
Agreement:   Third Amended and Restated Credit Agreement, dated as of March 3,
2017 among Gastar Exploration Inc., as Borrower, certain Subsidiaries of
Borrower, as Guarantors, the Lenders party thereto, and Wilmington Trust,
National Association, as Administrative Agent 6.   Assigned Interest:  

 

Aggregate Commitment/Loans for

all Lenders

   Amount of Commitment/Loans
Assigned      Applicable Percentage of
Commitment/Loans

$            

   $                       %

$            

   $                       %

$            

   $                       %

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT A – PAGE 1



--------------------------------------------------------------------------------

Effective Date:                  , 20    

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT A – PAGE 2



--------------------------------------------------------------------------------

[Consented to and] Accepted: WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent By:  

 

Title:   [Consented to:] GASTAR EXPLORATION INC. By:  

 

Title:  

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT A – PAGE 3



--------------------------------------------------------------------------------

ANNEX 1

Third Amended and Restated Credit Agreement dated as of March 3, 2017 among
Gastar Exploration Inc., as Borrower, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto and Wilmington Trust, National
Association, as Administrative Agent.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any Collateral thereunder, (iii) the financial condition of the
Borrower, any Subsidiary or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrower, any
Subsidiary or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is not an
Ineligible Institution and satisfies all other requirements, if any, specified
in the Credit Agreement that are required to be satisfied by it in order to
acquire the Assigned Interest and become a Lender, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – ANNEX 1 OF EXHIBIT A – PAGE 1



--------------------------------------------------------------------------------

adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – ANNEX 1 OF EXHIBIT A – PAGE 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

Wilmington Trust, National Association, as Administrative Agent

1100 North Market Street

Wilmington, DE 19890

Attn: Jennifer K. Anderson

Fax No.: (302) 636-4145

Email address: jkanderson@wilmingtontrust.com

[Date]                     

Ladies and Gentlemen:

The undersigned, GASTAR EXPLORATION INC., a Delaware corporation (the
“Borrower”), refers to that certain Credit Agreement, dated as of March 3, 2017
(as may be amended, restated, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto, and Wilmington Trust, National Association, as
administrative agent for the Lenders (in such capacity, including any successor
thereto, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a borrowing of Loans under the Credit Agreement, and
in connection therewith sets forth below the terms on which such borrowing is
requested to be made:

 

(A)   Date of Borrowing   (which is a Business Day)
                                                                          (B)  
Principal Amount of Borrowing                                          (C)  

Fundsare requested to be disbursed to the following account of Borrower:

 

 

    

 

    

 

  

[Remainder of page intentionally left blank]

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT B – PAGE 1



--------------------------------------------------------------------------------

GASTAR EXPLORATION INC. By:  

 

Name:   Title:  

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT B – PAGE 2



--------------------------------------------------------------------------------

EXHIBIT C

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated [                    ] (this “Counterpart
Agreement”) is delivered pursuant to that certain Third Amended and Restated
Credit Agreement, dated as of March 3, 2017 (as it may be amended, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”; the
terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among Gastar Exploration Inc., as Borrower, certain
Subsidiaries of Borrower, as Guarantors, the Lenders party thereto, and
Wilmington Trust, National Association, as Administrative Agent (the
“Administrative Agent”).

Section 1. Pursuant to Section 5.14 of the Credit Agreement, the undersigned
hereby:

(a)     agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;

(b)    represents and warrants that each of the representations and warranties
set forth in the Credit Agreement and each other Loan Document and applicable to
the undersigned is true and correct in all material respects both before and
after giving effect to this Counterpart Agreement (other than those
representations and warranties that are subject to a materiality qualifier, in
which case such representations and warranties shall be true and correct in all
respects), except to the extent that any such representation and warranty
relates solely to any earlier date, in which case such representation and
warranty is true and correct in all material respect as of such earlier date
(other than those representations and warranties that are subject to a
materiality qualifier, in which case such representations and warranties shall
be true and correct in all respects as of such earlier date), if applicable to
the undersigned;

(c)    certifies that no Default has occurred or is continuing as of the
Effective Date, or will result from the transactions contemplated hereby;

(d)    agrees to irrevocably and unconditionally guaranty the due and punctual
payment in full of all Obligations when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a))
and in accordance with Article VII of the Credit Agreement; and

(e)    (i) agrees that this counterpart may also be attached to the Security
Agreement, (ii) agrees that the undersigned will comply with all the terms and
conditions of the Security Agreement as if it were an original signatory
thereto, (iii) grants to the Administrative Agent a security interest in all of
the undersigned’s right, title and interest in and to all “Collateral” (as such
term is defined in the Security Agreement) of the undersigned, in each case
whether now or hereafter existing or in which the undersigned now has or
hereafter acquires an interest and wherever the same may be located and
(iv) delivers to the Administrative Agent supplements to all schedules attached
to the Security Agreement. All such Collateral shall be deemed to be part of the
“Collateral” and hereafter subject to each of the terms and conditions of the
Security Agreement.

Section 2. The undersigned agrees from time to time, upon request of the
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as the Administrative Agent may
reasonably request to effect the transactions contemplated by, and to carry out
the intent of, this Counterpart Agreement. Neither this Counterpart Agreement
nor any term hereof may be changed, waived, discharged or terminated, except by
an instrument in writing signed by the party (including, if applicable, any
party required to evidence its consent to or acceptance of this Counterpart
Agreement) against whom

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT C – PAGE 1



--------------------------------------------------------------------------------

enforcement of such change, waiver, discharge or termination is sought. Any
notice or other communication herein required or permitted to be given shall be
given pursuant to Section 11.01 of the Credit Agreement, and for all purposes
thereof, the notice address of the undersigned shall be the address as set forth
on the signature page hereof. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT C – PAGE 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF SUBSIDIARY] By:  

 

Name:   Title:  

Address for Notices:

 

                    

                    

                    

Attention:                     

Telecopier:                     

with a copy to:

 

                    

                    

                    

Attention:                     

Telecopier:                     

 

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:   Title:  

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT C – PAGE 3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INTERCREDITOR AGREEMENT

(See Attached)

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT D – PAGE 1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF MORTGAGE

(See Attached)

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT E – PAGE 1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECURITY AGREEMENT

(See Attached)

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT F – PAGE 1



--------------------------------------------------------------------------------

EXHIBIT G

NOTE

 

New York, New York                ,         

FOR VALUE RECEIVED, the undersigned GASTAR EXPLORATION INC., a Delaware
corporation (“Borrower”) hereby unconditionally promises to pay to
                     (the “Lender”) or its registered assigns the principal sum
equal to its Commitment as set forth in the Credit Agreement (as hereinafter
defined), or, if greater or less, the aggregate unpaid principal amount of the
Loans advanced by Lender to Borrower pursuant to the terms of the Credit
Agreement, together with interest on the unpaid principal balance thereof as set
forth in the Credit Agreement, both principal and interest payable as therein
provided in lawful money of the United States of America at the offices of
Administrative Agent provided in Section 11.01 of the Credit Agreement, or at
such other place, as from time to time may be designated by Administrative Agent
in accordance with the Credit Agreement.

The principal and all accrued interest on this Note shall be due and payable in
accordance with the terms and provisions of the Credit Agreement. This Note is
executed pursuant to that certain Third Amended and Restated Credit Agreement
dated as of March 3, 2017, among Borrower, certain Subsidiaries of Borrower, as
Guarantors, the Administrative Agent and the Lenders party thereto (as amended,
modified, supplemented or restated from time to time, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), is one of the promissory notes referred to in Section 2.05(e)
therein and is secured by the Security Documents. Reference is made to the
Credit Agreement and the Loan Documents for a statement of prepayment rights and
obligations of Borrower, for a statement of the terms and conditions under which
the due date of this Note may be accelerated and for statements regarding other
matters affecting this Note (including without limitation principal and interest
payment due dates, voluntary and mandatory prepayments, exercise of rights and
remedies, payment of attorneys’ fees, court costs and other costs of collection
and certain waivers by Borrower and others now or hereafter obligated for
payment of any sums due hereunder). Upon the occurrence of an Event of Default,
the Administrative Agent may declare forthwith to be entirely and immediately
due and payable the principal balance hereof and the interest accrued hereon,
and the Lender shall have all rights and remedies of the Lender under the Credit
Agreement and the other Loan Documents. This Note may be prepaid in accordance
with the terms and provisions of the Credit Agreement.

Regardless of any provision contained in this Note, the holder hereof shall
never be entitled to receive, collect or apply, as interest on this Note, any
amount in excess of the Maximum Rate, and, if the holder hereof ever receives,
collects, or applies as interest, any such amount which would be excessive
interest, it shall be deemed a partial prepayment of principal and treated
hereunder as such; and, if the indebtedness evidenced hereby is paid in full,
any remaining excess shall forthwith be paid to Borrower. In determining whether
or not the interest paid or payable, under any specific contingency, exceeds the
Maximum Rate, Borrower and the holder hereof shall, to the maximum extent
permitted under applicable law (i) characterize any non-principal payment as an
expense, fee or premium rather than as interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) spread the total amount of
interest throughout the entire contemplated term of the obligations evidenced by
this Note and/or referred to in the Credit Agreement so that the interest rate
is uniform throughout the entire term of this Note; provided that, if this Note
is paid and performed in full prior to the end of the full contemplated term
thereof; and if the interest received for the actual period of existence thereof
exceeds the Maximum Rate, the holder hereof shall refund to Borrower the amount
of such excess or credit the amount of such excess against the indebtedness
evidenced hereby, and, in such event, the holder hereof shall not be subject to
any penalties provided by any laws for contracting for, charging, taking,
reserving or receiving interest in excess of the Maximum Rate.

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT G – PAGE 1



--------------------------------------------------------------------------------

If any payment of principal or interest on this Note shall become due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall in such case be included in
computing interest in connection with such payment.

If this Note is placed in the hands of an attorney for collection, or if it is
collected through any legal proceeding at law or in equity or in bankruptcy,
receivership or other court proceedings, Borrower agrees to pay all costs of
collection, including, but not limited to, court costs and reasonable attorneys’
fees.

Borrower and each surety, endorser, guarantor and other party ever liable for
payment of any sums of money payable on this Note, jointly and severally waive
presentment and demand for payment, notice of intention to accelerate the
maturity, protest, notice of protest and nonpayment, as to this Note and as to
each and all installments hereof, and agree that their liability under this Note
shall not be affected by any renewal or extension in the time of payment hereof,
or in any indulgences, or by any release or change in any security for the
payment of this Note, and hereby consent to any and all such renewals,
extensions, indulgences, releases or changes.

This Note shall be governed by and construed in accordance with the applicable
laws of the United States of America and the laws of the State of New York.

THIS NOTE, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENTS AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT G – PAGE 2



--------------------------------------------------------------------------------

EXECUTED as of the date and year first above written.

 

BORROWER: GASTAR EXPLORATION INC. By:  

 

Name:   Title:  

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT G – PAGE 3



--------------------------------------------------------------------------------

EXHIBIT H-1

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of March 3, 2017 (as it may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among Gastar
Exploration Inc., as Borrower, certain Subsidiaries of Borrower, as Guarantors,
the Lenders party thereto, and Wilmington Trust, National Association, as
Administrative Agent.

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:                  , 20[    ]

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT H-1 – PAGE 1



--------------------------------------------------------------------------------

EXHIBIT H-2

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of March 3, 2017 (as it may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among Gastar
Exploration Inc., as Borrower, certain Subsidiaries of Borrower, as Guarantors,
the Lenders party thereto, and Wilmington Trust, National Association, as
Administrative Agent.

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form). By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:   Date:                  , 20[    ]

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT H-2 – PAGE 1



--------------------------------------------------------------------------------

EXHIBIT H-3

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of March 3, 2017 (as it may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among Gastar
Exploration Inc., as Borrower, certain Subsidiaries of Borrower, as Guarantors,
the Lenders party thereto, and Wilmington Trust, National Association, as
Administrative Agent.

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
applicable successor form) accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) or
(ii) an IRS Form W-8IMY (or applicable successor form) accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:                  , 20[    ]

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT H-3 – PAGE 1



--------------------------------------------------------------------------------

EXHIBIT H-4

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Third Amended and Restated Credit Agreement, dated as
of March 3, 2017 (as it may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among Gastar
Exploration Inc., as Borrower, certain Subsidiaries of Borrower, as Guarantors,
the Lenders party thereto, and Wilmington Trust, National Association, as
Administrative Agent.

Pursuant to the provisions of Section 2.12 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY (or applicable successor form) accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form) or (ii) an IRS Form W-8IMY (or applicable successor form) accompanied by
an IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:                  , 20[    ]

 

GASTAR EXPLORATION INC. CREDIT AGREEMENT – EXHIBIT H-4 – PAGE 1



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Lender

   Commitment      Percent of Aggregate
Commitment  

AF V Energy I Holdings, L.P.

   $ 250,000,000.00        100 %    

 

 

    

 

 

 

TOTAL:

   $ 250,000,000.00        100 %    

 

 

    

 

 

 